Exhibit 10.1

HIGHWOODS REALTY LIMITED PARTNERSHIP

OFFICE LEASE



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

  Section 1:       Basic Definitions and Provisions      a.    Premises      b.
   Term      c.    Permitted Use      d.    Occupancy Limitation      e.    Base
Rent      f.    Rent Payment Address      g.    Security Deposit      h.   
Business Hours      i.    Electrical Service      j.    After Hours HVAC Rate  
   k.    Parking      l.    Notice Addresses      m.    Broker   Section 2.   
   Leased Premises      a.    Premises      b.    Rentable Square Foot
Determination      c.    Common Areas   Section 3:       Term      a.   
Commencement and Expiration Dates      b.    Adjustments to Commencement Date  
   c.    Termination by Tenant for Failure to Deliver Possession      d.   
Delivery of Possession      e.    Adjustment of Expiration Date      f.    Right
to Occupy      g.    Commencement Agreement   Section 4:       Use      a.   
Permitted Use      b.    Prohibited Uses      c.    Prohibited Equipment in
Premises   Section 5:       Rent      a.    Payment Obligations      b.    Base
Rent      c.    Additional Rent   Section 6:       Security Deposit      a.   
Amount of Deposit      b.    Application of Deposit      c.    Refund of Deposit
  Section 7:       Services by Landlord      a.    Base Services      b.   
Landlord’s Maintenance      c.    No Abatement      d.    Tenant’s Obligation to
Report Defects      e.    Limitation on Landlord’s Liability   Section 8:      
Tenant’s Acceptance and Maintenance of Premises      a.    Acceptance of
Premises      b.    Move-in Obligations      c.    Tenant’s Maintenance      d.
   Alterations to Premises      e.    Restoration of Premises      f.   
Landlord’s Performance of Tenant’s Obligations      g.    Construction Liens  
   h.    Communications Compliance   Section 9:       Property of Tenant      a.
   Property Taxes      b.    Removal



--------------------------------------------------------------------------------

  Section 10:       Signs   Section 11:       Access to Premises      a.   
Tenant’s Access      b.    Landlord’s Access      c.    Emergency Access  
Section 12:       Tenant’s Compliance      a.    Laws      b.    Rules and
Regulations   Section 13:       ADA Compliance      a.    Tenant’s Compliance  
   b.    Landlord’s Compliance      c.    ADA Notices   Section 14:      
Insurance Requirements      a.    Tenant’s Liability Insurance      b.   
Tenant’s Property Insurance      c.    Certificates of Insurance      d.   
Insurance Policy Requirements      e.    Landlord’s Property Insurance      f.
   Mutual Waiver of Subrogation   Section 15:       Indemnity      a.    Tenant
Indemnity      b.    Landlord Indenmity      c.    Defense Obligation   Section
16:       Quiet Enjoyment   Section 17:       Subordination; Attornment;
Non-Disturbance; and Estoppel Certificate      a.    Subordination and
Attornment      b.    Non-Disturbance      c.    Estoppel Certificates   Section
18:       Assignment – Sublease      a.    Landlord Consent      b.   
Definition of Assignment      c.    Permitted Assignments/Subleases      d.   
Notice to Landlord      e.    Prohibited Assignments/Subleases      f.   
Limitation on Rights of Sublessee      g.    Tenant Not Released      h.   
Landlord’s Right to Collect Sublease Rents Upon Tenant Default      i.    Excess
Rents      j.    Landlord’s Fees      k.    Unauthorized Assignment or Sublease
  Section 19:       Damages to Premises      a.    Landlord’s Restoration
Obligations      b.    Termination of Lease by Landlord      c.    Termination
of Lease by Tenant      d.    Tenant’s Restoration Obligations      e.    Rent
Abatement      f.    Waiver of Claims   Section 20:       Eminent Domain      a.
   Effect on Lease      b.    Right to Condemnation Award   Section 21:      
Environmental Compliance      a.    Environmental Laws      b.    Tenant’s
Responsibility      c.    Tenant’s Liability      d.    Limitation on Tenant’s
Liability



--------------------------------------------------------------------------------

     e.    Inspections by Landlord      f.    Landlord’s Liability      g.   
Property      h.    Tenant’s Liability after Termination of Lease   Section 22:
      Default      a.    Tenant’s Default      b.    Landlord’s Remedies      c.
   Landlord’s Expenses      d.    Remedies Cumulative      e.    No Accord and
Satisfaction      f.    No Reinstatement      g.    Unlawful Detainer   Section
23:       Multiple Defaults      a.    Loss of Option Rights      b.   
Increased Security Deposit      c.    Effect on Notice Rights and Cure Periods  
Section 24:       Bankruptcy      a.    Trustee’s Rights      b.    Adequate
Assurance      c.    Assumption of Lease Obligations   Section 25:       Notices
     a.    Addresses      b.    Form; Delivery; Receipt      c.    Address
Changes      d.    Notice by Legal Counsel   Section 26:       Holding Over  
Section 27:       Right to Relocate [Intentionally Omitted]   Section 28:      
Broker’s Commissions      a.    Broker      b.    Landlord’s Obligation      c.
   Indemnity   Section 29:       Miscellaneous      a.    No Agency      b.   
Force Majeure      c.    Building Standard Improvements      d.    Limitation on
Damages      e.    Satisfaction of Judgments Against Landlord      f.   
Interest      g.    Legal Costs      h.    Sale of Premises or Building      i.
   Time of the Essence      j.    Transfer of Security Deposit      k.    Tender
of Premises      l.    Tenant’s Financial Statements      m.    Recordation     
n.    Partial Invalidity      o.    Binding Effect      p.    Entire Agreement  
   q.    Good Standing      r.    Terminology      s.    Headings      t.   
Choice of Law      u.    Effective Date   Section 30:       Special Conditions  
   a.    Right of Refusal   Section 31:       Addenda and Exhibits      a.   
Lease Addendum Number One – “Work Letter”



--------------------------------------------------------------------------------

     b.    Lease Addendum Number Two – “Additional Rent – Operating Expense Pass
Throughs”      c.    Lease Addendum Number Three – “Option to Renew Lease Term”
     d.    Lease Addendum Number Four – [Intentionally Omitted]      e.    Lease
Addendum Number Five – Rooftop License Agreement      f.    Exhibit A – Premises
     g.    Exhibit B – Rules and Regulations      h.    Exhibit C – Commencement
Agreement      i.    Exhibit D – Memorandum of Lease      j.    Exhibit E –
Operating Expense Exclusions



--------------------------------------------------------------------------------

Commonwealth of Virginia:

County of Henrico:

OFFICE LEASE

THIS LEASE (“Lease”), made this 4th day of August, 2006, by and between
HIGHWOODS REALTY LIMITED PARTNERSHIP, a North Carolina limited partnership,
(“Landlord”) and INSMED INCORPORATED, a Virginia corporation (“Tenant”),
provides as follows:

1. BASIC DEFINITIONS AND PROVISIONS. The following basic definitions and
provisions apply to this Lease:

 

a.    Premises.    Rentable Square Feet:    18,551       Usable Square Feet:   
                   Core Area Factor (R/U ratio)    1:12       Suite:    200   
   Building:    Stony Point IV       Street Address:    8720 Stony Point Parkway
      City:    Richmond       Commonwealth/Zip Code:    Virginia 23235 b.   
Term.    Number of Months:    120 from Rent Commencement Date       Occupancy
Date:    As defined in Section 3, anticipated to be October 13, 2006       Rent
Commencement Date:    Anticipated to be November 1, 2006       Expiration Date:
   Anticipated to be October 31, 2016 c.    Permitted Use.    General office use
for Tenant’s corporate headquarters d.    Occupancy Limitation.    No more than
four (4) persons per one thousand (1,000) rentable square feet.

e. Base Rent. The minimum base rent for the Term is $4,253,328.48, payable in
monthly installments on the 1st day of each month in accordance with the
following Base Rent Schedule:

 

MONTHS   MONTHLY
RENT   CUMULATIVE
RENT 11/1/06-10/31/07   $ 30,918.33   $ 371,019.96 11/1/07-10/31/08   $
31,845.88   $ 382,150.56 11/1/08-10/31/09   $ 32,801.26   $ 393,615.12
11/1/09-10/31/10   $ 33,785.30   $ 405,423.60 11/1/10-10/31/11   $ 34,798.86   $
417,586.32 11/1/11-10/31/12   $ 35,842.82   $ 430,113.84 11/1/12-10/31/13   $
36,918.11   $ 443,017.32 11/1/13-10/31/14   $ 38,025.65   $ 456,307.80
11/1/14-10/31/15   $ 39,166.42   $ 469,997.04 11/1/15-10/31/16   $ 40,341.41   $
484,096.92                 BASE RENT   $ 4,253,328.48            

 

f.    Rent Payment Address.    HIGHWOODS REALTY LIMITED PARTNERSHIP       P.O.
Box 409370       Atlanta, Georgia 30384       Tax ID #: 56-1869557



--------------------------------------------------------------------------------

g.    Security Deposit.    $25,000.00 h.    Business Hours.    8:00 A.M. to 6:00
P.M. Monday through Friday (excluding National and State Holidays). i.   
Electrical Service.    No more than four (4) watts per usable square foot for
convenience outlets. j.    After Hours HVAC Rate.    $25.00 per hour, per zone,
with a minimum of two (2) hours per occurrence. k.    Parking.    Unreserved;
not to exceed four (4) spaces per one thousand (1,000) rentable square feet. In
addition, Landlord shall provide five (5) reserved parking spaces at a mutually
agreeable location

 

  l. Notice Addresses.

 

LANDLORD:    HIGHWOODS REALTY LIMITED PARTNERSHIP    c/o Highwoods Properties,
Inc.    4501 Highwoods Parkway, Suite 400    Glen Allen, Virginia 23060    Attn:
Divisional Manager with a copy to:    HIGHWOODS REALTY LIMITED PARTNERSHIP   
c/o Highwoods Properties, Inc.    3100 Smoketree Court, Suite 600    Raleigh,
North Carolina 27604    Attn: Manager, Lease Administration    Facsimile #:
919/876-2448 TENANT:    INSMED INCORPORATED    Stony Point IV, 8720 Stony Point
Parkway    Richmond, VA 23235    Attn: Mr. Kevin Tully    Facsimile #:
                                 m.     Broker.    The Oppenheim Group    2035
Sul Ross    Houston, TX 77098    Attn: Joel Oppenheim

2. LEASED PREMISES.

a. Premises. Landlord leases to Tenant and Tenant leases from Landlord the
Premises identified in Section 1a and as more particularly shown on Exhibit A,
attached hereto.

b. Rentable Square Foot Determination. The parties acknowledge that all square
foot measurements are approximate and agree that the square footage figures in
Section 1a shall be conclusive for all purposes with respect to this Lease.

c. Common Areas. Tenant shall have non-exclusive access to the common areas of
the Building. The common areas generally include space that is not included in
portions of the building set aside for leasing to tenants or reserved for
Landlord’s exclusive use, including entrances, hallways, lobbies, elevators,
restrooms, walkways and plazas (“Common Areas”). Landlord has the exclusive
right to (i) designate the Common Areas, (ii) change the designation of any
Common Area and otherwise modify the Common Areas, and (iii) permit special use
of the Common Areas, including temporary exclusive use for special occasions.
Tenant shall not interfere with the rights of others to use the Common Areas.
All use of the Common Areas shall be subject to any rules and regulations
promulgated by Landlord, pursuant to this Lease.

3. TERM.

a. Commencement and Expiration Dates. The Lease Term commences on the
Commencement Date and expires on the Expiration Date, as set forth in
Section 1b.

 

2



--------------------------------------------------------------------------------

b. Adjustments to Occupancy and Commencement Dates.

 

  i. Landlord will give Tenant possession of the Premises as of October 13, 2006
(the “Occupancy Date”). From and after the Occupancy Date Tenant will have full
rights to use the Premises as set forth herein, and shall be bound by the
provisions hereof, including, without limitation, the provisions of subsection f
of this Section 3.

 

  ii. If Landlord, for any reason, cannot deliver possession of the Premises to
Tenant on the Occupancy Date, other than as a result of delay caused by Tenant,
then such delay shall not relieve Tenant of its obligations under this Lease,
but commencing on the Commencement Date, Tenant shall be given two days free
occupancy for each day of delay beyond the Occupancy Date not caused by Tenant,
with such free days to be credited against the next monthly rent payment.

c. Termination by Tenant for Failure to Deliver Possession. In the event
Landlord is unable to deliver possession of the Premises within sixty (60) days
after the original Commencement Date set forth in the first sentence of this
Section 3 (excluding any delays resulting from force majeure or caused by Tenant
– “Excused Delays”), then Tenant may terminate this Lease by giving notice to
Landlord within one hundred (100) days of the original Commencement Date
(excluding Excused Delays). Tenant may not terminate the Lease, however, if it
has taken possession of any part of the Premises to begin operating its
business.

d. Delivery of Possession. Unless otherwise specified in the Work Letter
attached as Lease Addendum Number One, “delivery of possession” of the Premises
shall mean the earlier of: (i) the date Landlord has the Premises ready for
occupancy by Tenant as evidenced by a permanent or temporary Certificate of
Occupancy issued by proper governmental authority, or (ii) the date Landlord
could have had the Premises ready had there been no Delays attributable to
Tenant.

e. Adjustment of Expiration Date. If the Expiration Date does not occur on the
last day of a calendar month, then Landlord, at its option, may extend the Term
by the number of days necessary to cause the Expiration Date to occur on the
last day of the last calendar month of the Term. Tenant shall pay Base Rent and
Additional Rent for such additional days at the same rate payable for the
portion of the last calendar month immediately preceding such extension.

f. Right to Occupy. Tenant shall not occupy the Premises until Tenant has
complied with all of the following requirements to the extent applicable under
the terms of this Lease: (i) delivery of all certificates of insurance,
(ii) payment of Security Deposit, (iii) execution and delivery of any required
Guaranty of Lease, and (iv) if Tenant is an entity, receipt of a good standing
certificate from the State where it was organized and a certificate of authority
to do business in the State in which the Premises are located (if different).
Tenant’s failure to comply with these (or any other conditions precedent to
occupancy under the terms of this Lease) shall not delay the Commencement Date.

g. Commencement Agreement. The Commencement Date, Term, and Expiration Date may
be set forth in a Commencement Agreement, in a form similar to Exhibit C
attached hereto, to be prepared by Landlord and executed by the parties.

4. USE.

a. Permitted Use. The Premises may be used only for general office purposes in
connection with Tenant’s Permitted Use as defined in Section 1c and in
accordance with the Occupancy Limitation as set forth in Section 1d.

b. Prohibited Uses. Tenant shall not use the Premises:

 

  i. In violation of any restrictive covenants which apply to the Premises, a
copy of which has been provided to Tenant;

 

  ii. In any manner that constitutes a nuisance or trespass;

 

3



--------------------------------------------------------------------------------

  iii. In any manner which increases any insurance premiums, or makes such
insurance unavailable to Landlord on the Building; provided that, in the event
of an increase in Landlord’s insurance premiums which results from Tenant’s use
of the Premises, Landlord may elect to permit the use and charge Tenant for the
increase in premiums, and Tenant’s failure to pay Landlord, on demand, the
amount of such increase shall be an event of default;

 

  iv. Landlord acknowledges that Tenant’s Permitted Use of the Premises does not
increase the Insurance Premiums nor violate any restrictive covenants;

 

  v. In any manner that creates unusual demands for electricity, heating or air
conditioning; or

 

  vi. For any purpose except the Permitted Use, unless consented to by Landlord
in writing.

c. Prohibited Equipment in Premises. Tenant shall not install any equipment in
the Premises that places unusual demands on the electrical, heating or air
conditioning systems (“High Demand Equipment”) without Landlord’s prior written
consent. No such consent will be given if Landlord determines, in its opinion,
that such equipment may not be safely used in the Premises or that electrical
service is not adequate to support the equipment. Landlord’s consent may be
conditioned, without limitation, upon separate metering of the High Demand
Equipment and Tenant’s payment of all engineering, equipment, installation,
maintenance, removal and restoration costs and utility charges associated with
the High Demand Equipment and the separate meter. If High Demand Equipment used
in the Premises by Tenant affect the temperature otherwise maintained by the
heating and air conditioning system, Landlord shall have the right to install
supplemental air conditioning units in the Premises with the cost of
engineering, installation, operation and maintenance of the units to be paid by
Tenant. All costs and expenses relating to High Demand Equipment and Landlord’s
administrative costs (such as reading meters and calculating invoices) shall be
Additional Rent, payable by Tenant upon demand.

5. RENT.

a. Payment Obligations. Tenant shall pay Base Rent and Additional Rent
(collectively, “Rent”) on or before the first day of each calendar month during
the Term, as follows:

 

  i. Rent payments shall be sent to the Rent Payment Address set forth in
Section 1f.

 

  ii. Rent shall be paid without previous demand or notice and without set off
or deduction. Tenant’s obligation to pay Rent under this Lease is completely
separate and independent from any of Landlord’s obligations under this Lease.

 

  iii. If the Term commences on a day other than the first day of a calendar
month, then Rent for such month shall be (i) prorated for the period between the
Commencement Date and the last day of the month in which the Commencement Date
falls, and (ii) due and payable on the Commencement Date.

 

  iv. For each Rent payment Landlord receives after the fifth (5th) day of the
month and after Landlord has given Tenant written notice that such payment is
due and not received, provided, however, Landlord shall be obligated to give
Tenant such notice only one time in any calendar year, Landlord shall be
entitled to all default remedies provided under the terms of this Lease, and a
late charge in the amount of seven hundred fifty ($750.00) dollars. Landlord
shall forgive such late fee once per calendar year during the Term of this
Lease.

 

  v. If Landlord presents Tenant’s check to any bank and Tenant has insufficient
funds to pay for such check, then Landlord shall be entitled to all default
remedies provided under the terms of this Lease and the maximum lawful bad check
fee or five percent (5%) of the amount of such check, whichever amount is less.

 

4



--------------------------------------------------------------------------------

b. Base Rent. Tenant shall pay Base Rent as set forth in Section 1e.

c. Additional Rent. In addition to Base Rent, Tenant shall pay as rent all sums
and charges due and payable by Tenant under this Lease (“Additional Rent”),
including, but not limited to, the following:

 

  i. Tenant’s Proportionate Share of the increase in Landlord’s Operating
Expenses as set forth in Lease Addendum Number Two;

 

  ii. Any sales or use tax imposed on rents collected by Landlord or any tax on
rents in lieu of ad valorem taxes on the Building, even though laws imposing
such taxes attempt to require Landlord to pay the same; provided, however, if
any such sales or use tax are imposed on Landlord and Landlord is prohibited by
applicable law from collecting the amount of such tax from Tenant as Additional
Rent, then Landlord, upon sixty (60) days prior notice to Tenant, may terminate
this Lease; provided, however, if any such sales or use tax are imposed on
Landlord and Landlord is prohibited by applicable law from collecting the amount
of such tax from Tenant as Additional Rent, then the Base Rent shall be
increased by an amount equal to such tax. If Landlord is also prohibited by
applicable law from collecting the amount of such tax from Tenant as Base Rent,
then Landlord and Tenant shall reasonably cooperate to determine a method for
Landlord to collect such tax from Tenant that is not prohibited by applicable
law; and

 

  iii. Any construction supervision fees in connection with the construction of
Tenant Improvements or alterations to the Premises.

6. SECURITY DEPOSIT.

a. Amount of Deposit. Tenant shall deposit with Landlord a Security Deposit in
the amount set forth in Section 1g, which sum Landlord shall retain as security
for the performance by Tenant of each of its obligations hereunder. The Security
Deposit shall not bear interest.

b. Application of Deposit. If Tenant at any time fails to perform any of its
obligations under this Lease, including its Rent or other payment obligations,
its restoration obligations, or its insurance and indemnity obligations, then
Landlord may, at its option, apply the Security Deposit (or any portion) to cure
Tenant’s default or to pay for damages caused by Tenant’s default. If the Lease
has been terminated, then Landlord may apply the Security Deposit (or any
portion) against the damages incurred as a consequence of Tenant’s breach. The
application of the Security Deposit shall not limit Landlord’s remedies for
default under the terms of this Lease. If Landlord depletes the Security
Deposit, in whole or in part, prior to the Expiration Date or any termination of
this Lease, then Tenant shall restore immediately the amount so used by
Landlord.

c. Refund of Deposit. Unless Landlord uses the Security Deposit to cure a
default of Tenant, to pay damages for Tenant’s breach of the Lease, or to
restore the Premises to the condition to which Tenant is required to leave the
Premises upon the expiration or any termination of the Lease, then Landlord
shall, within thirty (30) days after the Expiration Date or any termination of
this Lease, refund to Tenant any funds remaining in the Security Deposit. Tenant
may not credit the Security Deposit against any month’s Rent.

7. SERVICES BY LANDLORD.

a. Base Services. Provided that Tenant is not then in default, Landlord shall
cause to be furnished to the Building, or as applicable, the Premises, in common
with other tenants the following services:

 

  i. Water (if available from city mains) for drinking, lavatory and toilet
purposes.

 

  ii. Electricity (if available from the utility supplier) for the building
standard fluorescent lighting and for the operation of general office machines,
such

 

5



--------------------------------------------------------------------------------

as electric typewriters, desk top computers, dictating equipment, adding
machines and calculators, and general service non-production type office copy
machines; provided that Landlord shall have no obligation to provide more than
the amount of power for convenience outlets as set forth in Section 1i. Tenant
shall provide reasonable access to Landlord, its contractors and any contractors
for an electric service provider in connection with any change in providers of
electric service to the Building. Any reasonable expenses incurred by Landlord
in changing electric service providers shall be included in the Operating
Expenses for the Building. The Landlord shall not include the cost to the extent
the cost exceeds the savings realized.

 

  iii. Operatorless elevator service.

 

  iv. Building standard fluorescent lighting composed of 2’ x 4’ fixtures;
Tenant shall service, replace and maintain at its own expense any incandescent
fixtures, table lamps, or lighting other than the building standard fluorescent
light, and any dimmers or lighting controls other than controls for the building
standard fluorescent lighting.

 

  v. Heating and air conditioning for the reasonably comfortable use and
occupancy of the Premises during Business Hours as set forth in Section 1h;
provided that, heating and cooling conforming to any governmental regulation
prescribing limitations thereon shall be deemed to comply with this service.
Notwithstanding the foregoing, Tenant shall be solely responsible for all costs
associated with the engineering, installation, operation, maintenance and repair
of any supplemental HVAC unit in the Premises if required pursuant to Section 4c
above or any supplemental HVAC unit that is installed and/or operated in the
Premises at Tenant’s request.

 

  vi. After Business Hours, weekend and holiday heating and air conditioning at
the After Hours HVAC rate set forth in Section 1j, with such charges subject to
increases to reimburse Landlord for increased costs actually incurred by
Landlord.

 

  vii. Janitorial services five (5) days a week (excluding National and State
holidays) after Business Hours.

 

  viii. A reasonable pro-rata share of the unreserved parking spaces of the
Building, not to exceed the Parking specified in Section 1k, for use by Tenant’s
employees and visitors in common with the other tenants and their employees and
visitors.

Notwithstanding anything herein to the contrary, Landlord reserves the right to
charge Tenant for its actual expenses involved in providing unscheduled service
calls at Tenant’s request beyond the scope of the Base Services set forth above.

b. Landlord’s Maintenance. Landlord shall make all repairs and replacements to
the Building (including Building fixtures and equipment), Common Areas and
Building Standard Improvements in the Premises, except for repairs and
replacements that Tenant must make under Section 8. Landlord’s maintenance shall
include the roof, foundation, exterior walls, interior structural walls, all
structural components, and all Building systems, such as mechanical, electrical,
HVAC, and plumbing. Repairs or replacements shall be made within a reasonable
time (depending on the nature of the repair or replacement needed) after
receiving notice from Tenant or Landlord having actual knowledge of the need for
a repair or replacement. In addition to the foregoing, if Tenant owns any
special HVAC units, Landlord agrees to provide maintenance for such units at
Landlord’s actual cost for providing such service.

c. No Abatement. There shall be no abatement or reduction of Rent by reason of
any of the foregoing services not being continuously provided to Tenant.
Landlord shall have the right to shut down the Building systems (including
electricity and HVAC systems) for required maintenance and safety inspections,
and in cases of emergency. Notwithstanding anything to the contrary in this
Lease, if any services or utilities required to be provided by Landlord under
this Lease are interrupted or otherwise cease to be provided as required for any

 

6



--------------------------------------------------------------------------------

reason, except for circumstances outside of Landlord’s control, and any part of
the Premises becomes unfit for Tenant’s normal use such that Tenant cannot
reasonably conduct its Permitted Use in the Premises and Tenant does not conduct
its Permitted Use in the Premises, and the interruption continues for a period
of at least five (5) consecutive business days, then Rent shall abate during the
period beginning on the sixth consecutive business day of the interruption and
ending on the date the service is restored. If such interruption of services
extends for a period of thirty (30) consecutive business days and, as a result
thereof, Tenant cannot occupy the Premises and does not occupy the Premises for
a period of thirty (30) consecutive business days, Tenant shall have the right
to terminate this Lease without further liability to Landlord.

d. Tenant’s Obligation to Report Defects. Tenant shall report to Landlord
immediately any defective condition in or about the Premises known to Tenant and
if such defect is not so reported and such failure to promptly report results in
other damage, Tenant shall be liable for same.

e. Limitation on Landlord’s Liability. Landlord shall not be responsible for
providing telephone or other communication services to the Premises. Landlord
shall only be responsible to provide conduit and cabling from the Premises to
the nearest pedestal of such service providers. Except as otherwise provided
herein, Landlord shall not be required to provide Tenant access to any satellite
dish.

8. TENANT’S ACCEPTANCE AND MAINTENANCE OF PREMISES.

a. Acceptance of Premises. Subject to the terms of the attached Work Letter, if
any, Tenant’s occupancy of the Premises is Tenant’s representation to Landlord
that (i) Tenant has examined and inspected the Premises, (ii) finds the Premises
to be as represented by Landlord and satisfactory for Tenant’s intended use, and
(iii) constitutes Tenant’s acceptance of the Premises “as is”. Landlord makes no
representation or warranty as to the condition of the Premises except as may be
specifically set forth in the Work Letter.

b. Move-In Obligations. Tenant shall schedule its move-in with the Landlord’s
Property Manager. Unless otherwise approved by Landlord’s Property Manager,
move-in shall not take place during Business Hours. During Tenant’s move-in, a
representative of Tenant must be on-site with Tenant’s moving company to insure
proper treatment of the Building and the Premises. Elevators, entrances,
hallways and other Common Areas must remain in use for the general public during
business hours. Any specialized use of elevators or other Common Areas must be
coordinated with Landlord’s Property Manager. Tenant must properly dispose of
all packing material and refuse in accordance with the Rules and Regulations.
Any damage or destruction to the Building or the Premises due to moving will be
the sole responsibility of Tenant.

c. Tenant’s Maintenance. Tenant shall: (i) keep the Premises and fixtures in
good order; (ii) make repairs and replacements to the Premises or Building
needed because of Tenant’s willful act or negligence; (iii) repair and replace
Non-Standard Improvements, including any special equipment or decorative
treatments, installed by or at Tenant’s request that serve the Premises (unless
the Lease is ended because of casualty loss or condemnation); and (iv) not
commit waste.

d. Alterations to Premises. Tenant shall make no structural or interior
alterations to the Premises. If Tenant requests such alterations, then Tenant
shall provide Landlord’s Property Manager with a complete set of construction
drawings. If Landlord consents to the alterations, then the Property Manager
shall determine the actual cost of the work to be done (to include a
construction supervision fee to be paid to Landlord in an amount equal to five
percent (5%) of the cost of the work). Tenant may then either agree to pay
Landlord to have the work done or withdraw its request for alterations. All such
alterations are subject to the prior written approval of Landlord.

e. Restoration of Premises. At the expiration or earlier termination of this
Lease, Tenant shall (i) deliver each and every part of the Premises in good
repair and condition, ordinary wear and tear and damage by insured casualty
excepted, and (ii) restore the Premises at Tenant’s sole expense to the same
condition as existed at the Commencement Date, ordinary wear and tear and damage
by insured casualty excepted. If Tenant has required or installed Non-Standard
Improvements, such improvements shall be removed as part of Tenant’s restoration
obligation. Landlord, however, may elect to require Tenant to leave any
Non-Standard Improvements in the Premises unless at the time such Non-Standard

 

7



--------------------------------------------------------------------------------

Improvements were installed, Landlord agreed in writing that Tenant could remove
such improvements. Landlord must inform Tenant at the time Tenant requests
permission to install Non-Standard Improvements that those improvements are
non-standard and will need to be removed and the Premises restored to it’s
original condition at the Commencement Date. Tenant shall be responsible for
removing and shall repair any damage caused by the removal of any Non-Standard
Improvements. “Non-Standard Improvements” means such items as (i) High Demand
Equipment and separate meters, (ii) all wiring and cabling from the point of
origin to the termination point, (iii) raised floors for computer or
communications systems, (iv) telephone equipment, security systems, and UPS
systems, (iv) equipment racks, (v) alterations installed by or at the request of
Tenant after the Commencement Date, and (vi) any other improvements that are not
part of the Building Standard Improvements.

f. Landlord’s Performance of Tenant’s Obligations. If Tenant does not perform
its maintenance or restoration obligations in a timely manner, commencing the
same within five (5) days after receipt of notice from Landlord specifying the
work needed, and thereafter diligently and continuously pursuing the work until
completion, then Landlord shall have the right, but not the obligation, to
perform such work. Any amounts expended by Landlord on such maintenance or
restoration shall be Additional Rent to be paid by Tenant to Landlord within
thirty (30) days after demand.

g. Construction Liens. Tenant shall have no power to do any act or make any
contract that may create or be the foundation of any lien, mortgage or other
encumbrance upon the reversionary or other estate of Landlord, or any interest
of Landlord in the Premises. NO CONSTRUCTION LIENS OR OTHER LIENS FOR ANY LABOR,
SERVICES OR MATERIALS FURNISHED TO THE PREMISES SHALL ATTACH TO OR AFFECT THE
INTEREST OF LANDLORD IN AND TO THE PREMISES OR THE BUILDING. Tenant shall keep
the Premises and the Building free from any liens arising out of any work
performed, materials furnished, or obligations incurred by or on behalf of
Tenant. Should any lien or claim of lien be filed against the Premises or the
Building by reason of any act or omission of Tenant or any of Tenant’s agents,
employees, contractors or representatives, then Tenant shall cause the same to
be canceled and discharged of record by bond or otherwise within ten (10) days
after the filing thereof. Should Tenant fail to discharge the lien within ten
(10) days, then Landlord may discharge the lien. The amount paid by Landlord to
discharge the lien (whether directly or by bond), plus all administrative and
legal costs incurred by Landlord, shall be Additional Rent payable on demand.
The remedies provided herein shall be in addition to all other remedies
available to Landlord under this Lease or otherwise.

h. Communications Compliance. Tenant acknowledges and agrees that any and all
telephone and telecommunication services desired by Tenant shall be ordered and
utilized at the sole expense of Tenant. Unless Landlord requests otherwise or
consents in writing, all of Tenant’s telecommunications equipment shall be
located and remain solely in the Premises. Landlord shall not have any
responsibility for the maintenance of Tenant’s telecommunications equipment,
including wiring; nor for any wiring or other infrastructure to which Tenant’s
telecommunications equipment may be connected. Tenant agrees that, to the extent
any telecommunications service is interrupted, curtailed or discontinued,
Landlord shall have no obligation or liability with respect thereto. Landlord
shall have the right, upon reasonable prior oral or written notice to Tenant, to
interrupt or turn off telecommunications facilities in the event of emergency or
as necessary in connection with repairs to the Building or installation of
telecommunications equipment for other tenants of the Building. In the event
that Tenant wishes at any time to utilize the services of a telephone or
telecommunications provider whose equipment is not then servicing the Building,
the provider shall not be permitted to install its lines or other equipment
within the Building without first securing the prior written approval of
Landlord. Landlord’s approval may be conditioned in such a manner to as to
protect Landlord’s financial interests, the interest of the Building, and the
other tenants therein. The refusal of Landlord to grant its approval to any
prospective telecommunications provider shall not be deemed a default or breach
by Landlord of its obligation under this Lease. The provision of this paragraph
may be enforced solely by Tenant and Landlord, are not for the benefit of any
other party, and specifically but without limitation, no telephone or
telecommunications provider shall be deemed a third party beneficiary of this
Lease. Tenant shall not utilize any wireless communications equipment (other
than usual and customary cellular telephones), including antennae and satellite
receiver dishes, within the Premises or the Building, without Landlord’s prior
written consent. Landlord’s consent may be conditioned in such a manner so as to
protect Landlord’s financial interests, the interests of the Building, and the
other tenants therein. At Landlord’s option, Tenant may be required to remove
any and all telecommunications equipment (including wireless equipment)
installed in the Premises or elsewhere in or on the Building by or on behalf of
Tenant, including wiring, or other facilities for telecommunications transmittal
prior to the expiration or termination of the Lease and at Tenant’s sole cost.

 

8



--------------------------------------------------------------------------------

9. PROPERTY OF TENANT.

a. Property Taxes. Tenant shall pay when due all taxes levied or assessed upon
Tenant’s equipment, fixtures, furniture, leasehold improvements and personal
property located in the Premises.

b. Removal. Provided Tenant is not in default, Tenant may remove all fixtures
and equipment which it has placed in the Premises; provided, however, Tenant
must repair all damages caused by such removal. If Tenant does not remove its
property from the Premises upon the expiration or earlier termination (for
whatever cause) of this Lease, such property shall be deemed abandoned by
Tenant, and Landlord, after reasonable written notice to Tenant, may dispose of
the same in whatever manner Landlord may elect without any liability to Tenant.

10. SIGNS. Tenant may not erect, install or display any sign or advertising
material upon the exterior of the Building or Premises (including any exterior
doors, walls or windows) without the prior written consent of Landlord, which
consent may be withheld at Landlord’s sole discretion. Door and directory
signage shall be provided and installed by the Landlord in accordance with
building standards at Landlord’s expense. Furthermore, Tenant is granted the
nonexclusive right to install its signage on the top half of the monument sign
in the front of the Building. Such signage shall be installed and removed at
Tenant’s sole cost and expense, and the design of such signage on the monument
sign shall be subject to Landlord’s consent, not to be unreasonably withheld.
Should Tenant sublease or assign over fifty percent (50%) of the Premises
(unless such assignment is a Permitted Assignment), then Tenant’s monument
signage rights shall terminate.

11. ACCESS TO PREMISES.

a. Tenant’s Access. Tenant, its agents, employees, invitees, and guests, shall
have access to the Premises and reasonable ingress and egress to common and
public areas of the Building twenty-four hours a day, seven days a week;
provided, however, Landlord by reasonable regulation may control such access for
the comfort, convenience, safety and protection of all tenants in the Building,
or as needed for making repairs and alterations. Tenant shall be responsible for
providing access to the Premises to its agents, employees, invitees and guests
after business hours and on weekends and holidays, but in no event shall
Tenant’s use of and access to the Premises during non-business hours compromise
the security of the Building.

b. Landlord’s Access. Landlord shall have the right, at all reasonable times and
upon reasonable oral notice, either itself or through its authorized agents, to
enter the Premises (i) to make repairs, alterations or changes as Landlord deems
necessary, (ii) to inspect the Premises, mechanical systems and electrical
devices, and (iii) to show the Premises to prospective mortgagees and
purchasers. Within one hundred eighty (180) days prior to the Expiration Date,
Landlord shall have the right, either itself or through its authorized agents,
to enter the Premises at all reasonable times to show prospective tenants.

c. Emergency Access. Landlord shall have the right to enter the Premises at any
time without notice in the event of an emergency.

12. TENANT’S COMPLIANCE.

a. Laws. Tenant shall comply with all applicable laws, ordinances and
regulations affecting the Premises, whether now existing or hereafter enacted.

b. Rules and Regulations. Tenant shall comply with the Rules and Regulations
attached as Exhibit B. The Rules and Regulations may be modified from time to
time by Landlord, effective as of the date delivered to Tenant or posted on the
Premises, provided such rules are reasonable and are uniformly applicable to all
tenants in the Building. Any conflict between this Lease and the Rules and
Regulations shall be governed by the terms of this Lease.

13. ADA COMPLIANCE.

a. Tenant’s Compliance. Landlord shall construct the Building and related
improvements and deliver the Premises to Tenant in compliance with the ADA, as
hereinafter

 

9



--------------------------------------------------------------------------------

defined. Tenant, at Tenant’s sole expense, shall comply with all applicable
laws, rules, orders, ordinances, directions, regulations and requirements of
federal, state, county and municipal authorities now in force, which shall
impose any duty upon Landlord or Tenant with respect to the use or occupation of
the Premises or alteration of the Premises to accommodate persons with special
needs, including using all reasonable efforts to comply with The Americans With
Disabilities Act (the “ADA”).

b. Landlord’s Compliance. Landlord, at Landlord’s sole expense, shall use all
reasonable efforts to meet the requirements of the ADA as it applies to the
Common Areas, parking and access and restrooms of the Building; but Landlord
shall have no responsibility for ADA compliance with respect to the Premises
except as provided in Section 13(a) above. Landlord shall not be required to
make changes to the Common Areas, parking and access or restrooms of the
Building to comply with applicable ADA standards adopted after construction of
the Building unless specifically required to do so by law.

c. ADA Notices. If Tenant receives any notices alleging a violation of ADA
relating to any portion of the Building or Premises (including any governmental
or regulatory actions or investigations regarding non-compliance with ADA), then
Tenant shall notify Landlord in writing within ten (10) days of such notice and
provide Landlord with copies of any such notice.

14. INSURANCE REQUIREMENTS.

a. Tenant’s Liability Insurance. Throughout the Term, Tenant, at its sole cost
and expense, shall keep or cause to be kept for the mutual benefit of Landlord,
Landlord’s Property Manager, and Tenant, Commercial General Liability Insurance
(1986 ISO Form or its equivalent) with a combined single limit, each Occurrence
and General Aggregate-per location of at least TWO MILLION DOLLARS ($2,000,000),
which policy shall insure against liability of Tenant, arising out of and in
connection with Tenant’s use of the Premises, and which shall insure the
indemnity provisions contained in this Lease. Not more frequently than once
every three (3) years, Landlord may require the limits to be increased if in its
reasonable judgment (or that of its mortgagee) the coverage is insufficient.

b. Tenant’s Property Insurance. Tenant shall also carry the equivalent of ISO
Special Form Property Insurance on Tenant’s Property for full replacement value
and with coinsurance waived. For purposes of this provision, “Tenant’s Property”
shall mean Tenant’s personal property and fixtures, and any Non-Standard
Improvements to the Premises. Tenant shall neither have, nor make, any claim
against Landlord for any loss or damage to the Tenant’s Property, regardless of
the cause of the loss or damage.

c. Certificates of Insurance. Prior to taking possession of the Premises, and
annually thereafter, Tenant shall deliver to Landlord certificates or other
evidence of insurance satisfactory to Landlord. All such policies shall be
non-assessable and shall contain language to the extent obtainable that: (i) any
loss shall be payable notwithstanding any act or negligence of Landlord or
Tenant that might otherwise result in forfeiture of the insurance, (ii) that the
policies are primary, and (iii) that the policies cannot be canceled,
non-renewed, or coverage reduced except after thirty (30) days’ prior notice to
Landlord. If Tenant fails to provide Landlord with such certificates or other
evidence of insurance coverage, Landlord may obtain such coverage and the cost
of such coverage shall be Additional Rent payable by Tenant upon demand.

d. Insurance Policy Requirements. Tenant’s insurance policies required by this
Lease shall: (i) be issued by insurance companies licensed to do business in the
state in which the Premises are located with a general policyholder’s ratings of
at least A- and a financial rating of at least VI in the most current Best’s
Insurance Reports available on the Commencement Date, or if the Best’s ratings
are changed or discontinued, the parties shall agree to a comparable method of
rating insurance companies; (ii) name Landlord as an additional insured as its
interest may appear [other landlords or tenants may be added as additional
insureds in a blanket policy]; (iii) provide that the insurance not be canceled,
non-renewed or coverage materially reduced unless thirty (30) days advance
notice is given to Landlord; (iv) be primary policies; (v) provide that any loss
shall be payable notwithstanding any gross negligence of Landlord or Tenant
which might result in a forfeiture thereunder of such insurance or the amount of
proceeds payable; (vi) have no deductible exceeding TEN THOUSAND DOLLARS
($10,000), unless approved in writing by Landlord; and (vii) be maintained
during the entire Term and any extension terms.

 

10



--------------------------------------------------------------------------------

e. Landlord’s Property Insurance. Landlord shall keep the Building, including
the improvements (but excluding Tenant’s Property), insured against damage and
destruction by perils insured by the equivalent of ISO Special Form Property
Insurance in the amount of the full replacement value of the Building, with
coinsurance waived. Landlord shall neither have, nor make, any claim against
Tenant for any loss or damage to the Landlord’s property, regardless of the
cause of the loss or damage.

f. Mutual Waiver of Subrogation. Anything in this Lease to the contrary
notwithstanding, Landlord hereby releases and waives unto Tenant (including all
partners, stockholders, officers, directors, employees and agents thereof), its
successors and assigns, and Tenant hereby releases and waives unto Landlord
(including all partners, stockholders, officers, directors, employees and agents
thereof), its successors and assigns, all rights to claim damages for any
injury, loss, cost or damage to persons or to the Premises or any other
casualty, as long as the amount of such injury, loss, cost or damage has been
paid or would have been paid either to Landlord, Tenant, or any other person,
firm or corporation, under the terms of any Property, General Liability, or
other policy of insurance, to the extent such releases or waivers are permitted
under applicable law. As respects all policies of insurance provided for in this
Lease carried or maintained pursuant to this Lease and to the extent permitted
under such policies, Tenant and Landlord each waive the insurance carriers’
rights of subrogation.

15. INDEMNITY. Subject to the insurance requirements, releases and mutual
waivers of subrogation set forth in this Lease, Landlord and Tenant agree as
follows:

a. Tenant Indemnity. Except as otherwise provided in this Lease, Tenant shall
indemnify and hold Landlord harmless from and against any and all claims,
damages, losses, liabilities, lawsuits, costs and expenses (including reasonable
attorneys’ fees at all tribunal levels) arising out of or related to (i) any
activity, work, or other thing done, permitted or suffered by Tenant in or about
the Premises or the Building, (ii) any breach or default by Tenant in the
performance of any of its obligations under this Lease, or (iii) any negligent
act of Tenant, or any officer, agent, employee, contractor, servant, invitee or
guest of Tenant.

b. Landlord Indemnity. Except as otherwise provided in this Lease, Landlord
shall indemnify and hold Tenant harmless from and against any and all claims,
damages, losses, liabilities, lawsuits, costs and expenses (including reasonable
attorneys’ fees at all tribunal levels) arising out of or related to (i) any
activity, work, or other thing done, permitted or suffered by Landlord in or
about the Premises or the Building, (ii) any breach or default by Landlord in
the performance of any of its obligations under this Lease, or (iii) any
negligent act of Landlord, or any officer, agent, employee, contractor, servant,
invitee or guest of Landlord.

c. Tenant Defense Obligation. If any such action is brought against Landlord,
then Tenant, upon notice from Landlord, shall defend the same through counsel
selected by Landlord’s insurer, or other counsel reasonably acceptable to
Landlord. The provisions of this Section 15 shall survive the termination of
this Lease.

d. Landlord Defense Obligation. If any such action is brought against Tenant,
then Landlord, upon notice from Tenant, shall defend the same through counsel
selected by Tenant’s insurer, or other counsel reasonably acceptable to Tenant.
The provisions of this Section 15 shall survive the termination of this Lease.

16. QUIET ENJOYMENT. Tenant shall have quiet enjoyment and possession of the
Premises provided Tenant promptly and fully complies with all of its obligations
under this Lease. No action of Landlord or other tenants working in other space
in the Building, or in repairing or restoring the Premises, shall be deemed a
breach of this covenant, nor shall such action give to Tenant any right to
modify this Lease either as to term, rent payables or other obligations to be
performed, provided such action does not unreasonably interfere with Tenant
operating its business in the Premises.

17. SUBORDINATION; ATTORNMENT; NON-DISTURBANCE; AND ESTOPPEL CERTIFICATE.

a. Subordination and Attornment. Tenant agrees to execute within ten (10) days
after request to do so from Landlord or its mortgagee an agreement:

 

  i. Making this Lease superior or subordinate to the interests of the mortgagee
in the Building;

 

11



--------------------------------------------------------------------------------

  ii. Agreeing to attorn to the mortgagee;

 

  iii. Giving the mortgagee notice of, and a reasonable opportunity (which shall
in no event be less than thirty (30) days after notice thereof is delivered to
mortgagee) to cure any Landlord default and agreeing to accept such cure if
effected by the mortgagee;

 

  iv. Permitting the mortgagee (or other purchaser at any foreclosure sale), and
its successors and assigns, on acquiring Landlord’s interest in the Premises and
the Lease, to become substitute Landlord hereunder, with liability only for such
Landlord obligations as accrue after Landlord’s interest is so acquired;

 

  v. Agreeing to attorn to any successor Landlord; and

 

  vi. Containing such other agreements and covenants on Tenant’s part as
Landlord’s mortgagee may reasonably request.

b. Non-Disturbance. Tenant’s obligation to subordinate its interests or attorn
to any mortgagee is conditioned upon the mortgagee’s agreement to recognize the
rights of Tenant under this Lease and not to disturb Tenant’s possession and
quiet enjoyment of the Premises under this Lease so long as Tenant is in
compliance with the terms of the Lease.

c. Estoppel Certificates. Tenant agrees to execute within five (5) business days
after request, and as often as requested, estoppel certificates confirming any
factual matter requested by Landlord which is true and is within Tenant’s
knowledge regarding this Lease, and the Premises, including but not limited to:
(i) the date of occupancy, (ii) Expiration Date, (iii) the amount of Rent due
and date to which Rent is paid, (iv) whether Tenant has any defense or offsets
to the enforcement of this Lease or the Rent payable, (v) any default or breach
by Landlord, and (vi) whether this Lease, together with any modifications or
amendments, is in full force and effect. Tenant shall attach to such estoppel
certificate copies of any modifications or amendments to the Lease.

18. ASSIGNMENT – SUBLEASE.

a. Landlord Consent. Tenant may not assign or encumber this Lease or its
interest in the Premises arising under this Lease, and may not sublet all or any
part of the Premises without first obtaining the written consent of Landlord,
which consent shall not be unreasonably withheld or delayed. Factors which
Landlord may consider in deciding whether to consent to an assignment or
sublease include (without limitation), (i) the creditworthiness of the assignee
or sublessee, (ii) the proposed use of the Premises, (iii) (iv) whether the
assignee or sublessee will vacate other space owned by Landlord, (v) whether
Landlord is negotiating with the proposed sublessee or assignee for a lease of
other space owned by Landlord, and (vi) any unique renovations need to be made
to the Premises or special services required by the assignee or sublessee.
Landlord will not consent to an assignment or sublease that might result in a
use that conflicts with the rights of any existing tenant. One consent shall not
be the basis for any further consent.

b. Definition of Assignment. For the purpose of this Section 18, the word
“assignment” shall be defined and deemed to include the following: (i) if Tenant
is a partnership, the withdrawal or change, whether voluntary, involuntary or by
operation of law, of partners owning thirty percent (30%) or more of the
partnership, or the dissolution of the partnership; (ii) if Tenant consists of
more than one person, an assignment, whether voluntary, involuntary, or by
operation of law, by one person to one of the other persons that is a Tenant;
(iii) if Tenant is a corporation, any dissolution or reorganization of Tenant,
or the sale or other transfer of a controlling percentage (hereafter defined) of
capital stock of Tenant other than to an affiliate or subsidiary or the sale of
fifty-one percent (51%) in value of the assets of Tenant; (iv) if Tenant is a
limited liability company, the change of members whose interest in the company
is fifty percent (50%) or more. The phrase “controlling percentage” means the
ownership of, and the right to vote, stock possessing at least fifty-one percent
(51%) of the total combined voting power of all classes of Tenant’s capital
stock issued, outstanding and entitled to vote for the election of directors, or
such lesser percentage as is required to provide actual control over the affairs
of the corporation; except that, if the Tenant is a publicly traded company,
public trades or sales of the Tenant’s stock on a national stock exchange shall
not be considered an assignment hereunder even if the aggregate of the trades of
sales exceeds fifty percent (50%) of the capital stock of the company.

 

12



--------------------------------------------------------------------------------

c. Permitted Assignments/Subleases. Notwithstanding the foregoing, Tenant may
assign this Lease or sublease part or all of the Premises without Landlord’s
consent to: (i) any corporation, limited liability company, or partnership that
controls, is controlled by, or is under common control with, Tenant at the
Commencement Date; or (ii) any corporation or limited liability company
resulting from the merger or consolidation with Tenant or to any entity that
acquires all of Tenant’s assets as a going concern of the business that is being
conducted on the Premises; provided however, the assignor remains liable under
the Lease and the assignee or sublessee is a bona fide entity and assumes the
obligations of Tenant, is as creditworthy as the Tenant, and continues the same
Permitted Use as provided under Section 4.

d. Notice to Landlord. Landlord must be given prior written notice of every
assignment or subletting, and failure to do so shall be a default hereunder.

e. Prohibited Assignments/Subleases. In no event shall this Lease be assignable
by operation of any law, and Tenant’s rights hereunder may not become, and shall
not be listed by Tenant as an asset under any bankruptcy, insolvency or
reorganization proceedings. Acceptance of Rent by Landlord after any
non-permitted assignment or sublease shall not constitute approval thereof by
Landlord.

f. Limitation on Rights of Sublessee. Any sublease for which Landlord’s consent
is required shall not include the right to exercise any options to renew the
Lease Term, expand the Premises, or similar options, unless specifically
provided for in the consent. Notwithstanding the foregoing, if a sublessee
occupies the entire Premises and has financial capability and creditworthiness
equal to or greater than that of Tenant, such sublessee shall have the right to
exercise such options.

g. Tenant Not Released. No assignment or sublease shall release Tenant of any of
its obligations under this Lease.

h. Landlord’s Right to Collect Sublease Rents upon Tenant Default. If the
Premises (or any portion) is sublet and Tenant defaults under its obligations to
Landlord, then Landlord is authorized, at its option, to collect all sublease
rents directly from the Sublessee. Tenant hereby assigns the right to collect
the sublease rents to Landlord in the event of Tenant default. The collection of
sublease rents by Landlord shall not relieve Tenant of its obligations under
this Lease, nor shall it create a contractual relationship between Sublessee and
Landlord or give Sublessee any greater estate or right to the Premises than
contained in its Sublease.

i. Excess Rents. If Tenant assigns this Lease or subleases all or part of the
Premises at a rental rate that exceeds the rentals paid to Landlord, then fifty
(50%) percent of any such excess shall be paid over to Landlord by Tenant.

j. Landlord’s Fees. Tenant shall pay Landlord an administration fee of $500.00
per assignment or sublease transaction for which consent is required. If
Landlord assists Tenant in finding an assignee or subtenant, Landlord shall be
paid a reasonable fee for such assistance.

k. Unauthorized Assignment or Sublease. Any unauthorized assignment or sublease
shall constitute a default under the terms of this Lease. If Tenant makes any
unauthorized assignment or sublease, Landlord shall have the right, at
Landlord’s discretion, to declare such assignment or sublease void.

19. DAMAGES TO PREMISES.

a. Landlord’s Restoration Obligations. If the Building or Premises are damaged
by fire or other casualty (“Casualty”), then Landlord shall repair and restore
the Premises to substantially the same condition of the Premises immediately
prior to such Casualty, subject to the following terms and conditions:

 

  i. Intentionally Omitted.

 

  ii. Landlord’s lender(s) must permit the insurance proceeds to be used for
such repair and restoration.

 

  iii. Landlord shall have no obligation to repair and restore Tenant’s trade
fixtures, decorations, signs, contents, but, Landlord shall restore the Premises
to the same condition as it existed immediately prior to the Casualty.

 

13



--------------------------------------------------------------------------------

b. Termination of Lease by Landlord. Landlord shall have the option of
terminating the Lease if: (i) the Premises is rendered wholly untenantable;
(ii) the Premises is damaged in whole or in part as a result of a risk which is
not covered by Landlord’s insurance policies; (iii) Landlord’s lender does not
permit a sufficient amount of the insurance proceeds to be used for restoration
purposes; (iv) the Premises is damaged in whole or in part during the last two
years of the Term; or (v) the Building containing the Premises is damaged
(whether or not the Premises is damaged) to an extent of fifty percent (50%) or
more of the fair market value thereof. If Landlord elects to terminate this
Lease, then it shall give notice of the cancellation to Tenant within sixty
(60) days after the date of the Casualty. Tenant shall vacate and surrender the
Premises to Landlord within thirty (30) days after receipt of the notice of
termination.

c. Termination of Lease by Tenant. Tenant shall have the option of terminating
the Lease if: (i) Landlord has failed to substantially restore the damaged
Building or Premises within one hundred fifty (150) days of the Casualty
(“Restoration Period”); (ii) the Restoration Period has not been delayed by
force majeure; or (iii) Tenant gives Landlord notice of the termination within
fifteen 15 days after the end of the Restoration Period (as extended by any
force majeure delays). If Landlord is delayed by force majeure, then Landlord
must provide Tenant with notice of the delays within ten (10) days of the force
majeure event stating the reason for the delays and a good faith estimate of the
length of the delays.

d. Tenant’s Restoration Obligations. Unless terminated, the Lease shall remain
in full force and effect, and Tenant shall promptly repair, restore, or replace
Tenant’s trade fixtures, decorations, signs, contents, and any Non-Standard
Improvements made to the Premises by Tenant after the Lease Commencement Date.
All repair, restoration or replacement shall be at least to the same condition
as existed prior to the Casualty. The proceeds of all insurance carried by
Tenant on its property shall be held in trust by Tenant for the purposes of such
repair, restoration, or replacement.

e. Rent Abatement. If Premises is rendered wholly untenantable by the Casualty,
then the Rent payable by Tenant shall be fully abated. If the Premises is only
partially damaged, then Tenant shall continue the operation of Tenant’s business
in any part not damaged to the extent reasonably practicable from the standpoint
of prudent business management, and Rent and other charges shall be abated
proportionately to the portion of the Premises rendered untenantable. The
abatement shall be from the date of the Casualty until the Premises have been
substantially repaired and restored, or until Tenant’s business operations are
restored in the entire Premises whichever shall first occur. However, if the
Casualty is caused by the gross negligence or willful misconduct of Tenant or of
Tenant’s subtenants, licensees, contractors, or invitees, or their respective
agents or employees, there shall be no abatement of Rent.

f. Waiver of Claims. Except as otherwise provided in this Lease the abatement of
the Rent set forth above is Tenant’s exclusive remedy against Landlord in the
event of a Casualty. Tenant hereby waives all claims against Landlord for any
compensation or damage for loss of use of the whole or any part of the Premises
and/or for any inconvenience or annoyance occasioned by any Casualty and any
resulting damage, destruction, repair, or restoration; provided, however, that
nothing in this subsection f shall limit Landlord’s indemnity obligations under
Sections 15(b) or 21(f).

20. EMINENT DOMAIN.

a. Effect on Lease. If all of the Premises are taken under the power of eminent
domain (or by conveyance in lieu thereof), then this Lease shall terminate as of
the date possession is taken by the condemnor, and Rent shall be adjusted
between Landlord and Tenant as of such date. If only a portion of the Premises
is taken and Tenant can continue use of the remainder, then this Lease will not
terminate, but Rent shall abate in a just and proportionate amount to the loss
of use occasioned by the taking. If only a portion of the Premises is taken and
in Tenant’s sole discretion Tenant cannot reasonably conduct its business in the
portion remaining, then Tenant shall have the right to terminate this Lease by
giving written notice thereof to Landlord, in which event this Lease and
Tenant’s obligations hereunder shall terminate ninety (90) days after Tenant
gives Landlord such notice.

b. Right to Condemnation Award. Landlord shall be entitled to receive and retain
the entire condemnation award for the taking of the Building and Premises.
Tenant shall have

 

14



--------------------------------------------------------------------------------

no right or claim against Landlord for any part of any award received by
Landlord for the taking. Tenant shall have no right or claim for any alleged
value of the unexpired portion of this Lease, or its leasehold estate, or for
costs of removal, relocation, business interruption expense or any other damages
arising out of such taking. Tenant, however, shall not be prevented from making
a claim against the condemning party (but not against Landlord) for any moving
expenses, loss of profits, or taking of Tenant’s personal property (other than
its leasehold estate) to which Tenant may be entitled; provided that any such
award shall not reduce the amount of the award otherwise payable to Landlord for
the taking of the Building and Premises.

21. ENVIRONMENTAL COMPLIANCE.

a. Environmental Laws. The term “Environmental Laws” shall mean all now existing
or hereafter enacted or issued statutes, laws, rules, ordinances, orders,
permits and regulations of all state, federal, local and other governmental and
regulatory authorities, agencies and bodies applicable to the Premises,
pertaining to environmental matters or regulating, prohibiting or otherwise
having to do with asbestos and all other toxic, radioactive, or hazardous wastes
or materials including, but not limited to, the Federal Clean Air Act, the
Federal Water Pollution Control Act, and the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as from time to time amended.

b. Tenant’s Responsibility. Tenant covenants and agrees that it will keep and
maintain the Premises at all times in compliance with Environmental Laws. Tenant
shall not (either with or without negligence) cause or permit the escape,
disposal or release of any biologically active or other hazardous substances, or
materials on the Property. Tenant shall not allow the storage or use of such
substances or materials in any manner not sanctioned by law or in compliance
with the highest standards prevailing in the industry for the storage and use of
such substances or materials, nor allow to be brought onto the Property any such
materials or substances except to use in the ordinary course of Tenant’s
business, and then only after notice is given to Landlord of the identity of
such substances or materials. No such notice shall be required, however, for
commercially reasonable amounts of ordinary office supplies and janitorial
supplies. Tenant shall execute affidavits, representations and the like, from
time to time, at Landlord’s request, concerning Tenant’s best knowledge and
belief regarding the presence of hazardous substances or materials on the
Premises.

c. Tenant’s Liability. Tenant shall hold Landlord free, harmless, and
indemnified from any penalty, fine, claim, demand, liability, cost, or charge
whatsoever which Landlord shall incur, (or which Landlord would otherwise incur,
by reason of Tenant’s failure to comply with this Section 21 including, but not
limited to: (i) the cost of full remediation of any contamination to bring the
Property into the same condition as prior to the Commencement Date and into full
compliance with all Environmental Laws; (ii) the reasonable cost of all
appropriate tests and examinations of the Premises to confirm that the Premises
and any other contaminated areas have been remediated and brought into
compliance with all Environmental Laws; and (iii) the reasonable fees and
expenses of Landlord’s attorneys, engineers, and consultants incurred by
Landlord in enforcing and confirming compliance with this Section 21.

d. Limitation on Tenant’s Liability. Tenant’s obligations under this Section 21
shall not apply to any condition or matter constituting a violation of any
Environmental Laws: (i) which existed prior to the commencement of Tenant’s use
or occupancy of the Premises; (ii) to the extent such violation was not caused
by Tenant or Tenant’s agents, employees, officers, partners, contractors or
invitees; or (iii) to the extent such violation is caused by, or results from
the acts or neglects of Landlord or Landlord’s agents, employees, officers,
partners, contractors, guests, or invitees.

e. Inspections by Landlord. Landlord and its engineers, technicians, and
consultants (collectively the “Auditors”) may, from time to time as Landlord
deems appropriate, and after prior written notice to Tenant’ conduct periodic
tests and examinations (“Audits”) of the Premises to confirm and monitor
Tenant’s compliance with this Section 21. Such Audits shall be conducted in such
a manner as to minimize the interference with Tenant’s Permitted Use; however in
all cases, the Audits shall be of such nature and scope as shall be reasonably
required by then existing technology to confirm Tenant’s compliance with this
Section 21. Tenant shall fully cooperate with Landlord and its Auditors in the
conduct of such Audits. The cost of such Audits shall be paid by Landlord unless
an Audit shall disclose a material failure of Tenant to comply with this
Section 21, in which case, the cost of such Audit, and the cost of all
subsequent Audits made during the Term and within thirty (30) days thereafter
(not to exceed two (2) such Audits per calendar year), shall be paid for on
demand by Tenant.

 

15



--------------------------------------------------------------------------------

f. Landlord’s Liability. Landlord represents and warrants that, to the best of
Landlord’s knowledge, there are no hazardous materials on the Premises as of the
Commencement Date in violation of any Environmental Laws. Landlord shall hold
Tenant free, harmless, and indemnified from any penalty, fine, claim, demand,
liability, cost, or charge whatsoever which Tenant shall incur, (or which Tenant
would otherwise incur, by reason of Landlord’s failure to comply with this
Section 21 including, but not limited to: (i) the cost of full remediation of
any contamination to bring the Premises into the same condition as prior to the
Commencement Date and into full compliance with all Environmental Laws; (ii) the
reasonable cost of all appropriate tests and examinations of the Premises to
confirm that the Premises and any other contaminated areas have been remediated
and brought into compliance with all Environmental Laws; and (iii) the
reasonable fees and expenses of Tenant’s attorneys, engineers, and consultants
incurred by Tenant in enforcing and confirming compliance with this
Section 21(f).

g. Property. For the purposes of this Section 21, the term “Property” shall
include the Premises, Building, all Common Areas, the real estate upon which the
Building is located; all personal property (including that owned by Tenant); and
the soil, ground water, and surface water of the real estate upon which the
Building is located.

h. Liability After Termination of Lease. The covenants contained in this
Section 21 shall survive the expiration or termination of this Lease, and shall
continue for so long as Landlord or Tenant and their respective successors and
assigns may be subject to any expense, liability, charge, penalty, or obligation
against which a party has agreed to indemnify the other under this Section 21.

22. DEFAULT.

a. Tenant’s Default. Tenant shall be in default under this Lease if Tenant:

 

  i. Fails to pay when due any Base Rent, Additional rent, or any other sum of
money which Tenant is obligated to pay, as provided in this Lease and such
default continues for five (5) business days after Landlord’s delivery of
written notice of such default to Tenant, provided, however, that Landlord shall
be obligated to give Tenant such notice not more than one (1) time during any
calendar year;

 

  ii. Breaches any other agreement, covenant or obligation in this Lease and
such breach is not remedied within thirty (30) days after Landlord gives Tenant
notice specifying the breach, or if such breach cannot, with due diligence, be
cured within thirty (30) days, Tenant does not commence curing within thirty
(30) days and with reasonable diligence completely cure the breach within a
reasonable period of time after the notice;

 

  iii. Files any petition or action for relief under any creditor’s law
(including bankruptcy, reorganization, or similar action), either in state or
federal court, or has such a petition or action filed against it which is not
stayed or vacated within sixty (60) days after filing; or

 

  iv. Makes any transfer in fraud of creditors as defined in Section 548 of the
United States Bankruptcy Code (11 U.S.C. 548, as amended or replaced), has a
receiver appointed for its assets (and the appointment is not stayed or vacated
within thirty (30) days), or makes an assignment for benefit of creditors.

b. Landlord’s Remedies. In the event of a Tenant default, Landlord at its option
may do one or more of the following:

 

  i. Terminate this Lease and recover all damages caused by Tenant’s breach,
including consequential damages for lost future rent;

 

  ii. Repossess the Premises, with or without terminating, and relet the
Premises at such amount as Landlord deems reasonable;

 

  iii. Declare the entire remaining Base Rent and Additional Rent immediately
due and payable, such amount to be discounted to its present value at a discount
rate equal to the U.S. Treasury Bill or Note rate with the closest maturity to
the remaining term of the Lease as selected by Landlord;

 

16



--------------------------------------------------------------------------------

  iv. Bring action for recovery of all amounts due from Tenant;

 

  v. Seize and hold any personal property of Tenant (but not of Tenant’s
employees) located in the Premises and assert against the same a lien for monies
due Landlord;

 

  vi. Lock the Premises and deny Tenant access thereto without obtaining any
court authorization; or

 

  vii. Pursue any other remedy available in law or equity.

c. Landlord’s Expenses; Attorneys Fees. All reasonable expenses of Landlord in
repairing, restoring, or altering the Premises for reletting as general office
space, together with leasing fees and all other expenses in seeking and
obtaining a new Tenant, shall be charged to and be a liability of Tenant.
Landlord’s reasonable attorneys’ fees in pursuing any of the foregoing remedies,
or in collecting any Rent or Additional Rent due by Tenant hereunder, shall be
paid by Tenant.

d. Remedies Cumulative. All rights and remedies of Landlord are cumulative, and
the exercise of any one shall not be an election excluding Landlord at any other
time from exercise of a different or inconsistent remedy. No exercise by
Landlord of any right or remedy granted herein shall constitute or effect a
termination of this Lease unless Landlord shall so elect by notice delivered to
Tenant. The failure of Landlord to exercise its rights in connection with this
Lease or any breach or violation of any term, or any subsequent breach of the
same or any other term, covenant or condition herein contained shall not be a
waiver of such term, covenant or condition or any subsequent breach of the same
or any other covenant or condition herein contained.

e. No Accord and Satisfaction. No acceptance by Landlord of a lesser sum than
the Rent, Additional Rent and other sums then due shall be deemed to be other
than on account of the earliest installment of such payments due, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment be deemed as accord and satisfaction, and Landlord may accept such check
or payment without prejudice to Landlord’s right to recover the balance of such
installment or pursue any other remedy provided in this Lease.

f. No Reinstatement. No payment of money by Tenant to Landlord after the
expiration or termination of this Lease shall reinstate or extend the Term, or
make ineffective any notice of termination given to Tenant prior to the payment
of such money. After the service of notice or the commencement of a suit, or
after final judgment granting Landlord possession of the Premises, Landlord may
receive and collect any sums due under this Lease, and the payment thereof shall
not make ineffective any notice or in any manner affect any pending suit or any
judgment previously obtained.

g. Unlawful Detainer. Tenant agrees that in addition to all other rights and
remedies Landlord may obtain an order for unlawful detainer from any court of
competent jurisdiction without prejudice to Landlord’s rights to otherwise
collect rents or breach of contract damages from Tenant.

23. MULTIPLE DEFAULTS.

a. Loss of Option Rights. Tenant acknowledges that any rights or options of
first refusal, or to extend the Term, to expand the size of the Premises, to
purchase the Premises or the Building, or other similar rights or options which
have been granted to Tenant under this Lease are conditioned upon the prompt and
diligent performance of the terms of this Lease by Tenant. Accordingly, should
Tenant be in monetary default under this Lease on two (2) or more occasions
during any twelve (12) month period, in addition to all other remedies available
to Landlord, all such rights and options shall automatically, and without
further action on the part of any party, expire and be of no further force and
effect.

b. Increased Security Deposit. Should Tenant default in the payment of Base
Rent, Additional Rent, or any other sums payable by Tenant under this Lease on
two (2) or more occasions during any twelve (12) month period, regardless of
whether Landlord permits such default to be cured, then, in addition to all
other remedies otherwise available to Landlord,

 

17



--------------------------------------------------------------------------------

Tenant shall, within ten (10) days after demand by Landlord, post a Security
Deposit in, or increase the existing Security Deposit by, a sum equal to three
(3) months’ installments of Base Rent. The Security Deposit shall be governed by
the terms of this Lease.

c. Effect on Notice Rights and Cure Periods. Should Tenant default under this
Lease on two (2) or more occasions during any twelve (12) month period, in
addition to all other remedies available to Landlord, any notice requirements or
cure periods otherwise set forth in this Lease with respect to a default by
Tenant shall not apply.

24. BANKRUPTCY.

a. Trustee’s Rights. Landlord and Tenant understand that, notwithstanding
contrary terms in this Lease, a trustee or debtor in possession under the United
States Bankruptcy Code, as amended, (the “Code”) may have certain rights to
assume or assign this Lease. This Lease shall not be construed to give the
trustee or debtor in possession any rights greater than the minimum rights
granted under the Code.

b. Adequate Assurance. Landlord and Tenant acknowledge that, pursuant to the
Code, Landlord is entitled to adequate assurances of future performance of the
provisions of this Lease. The parties agree that the term “adequate assurance”
shall include at least the following:

 

  i. In order to assure Landlord that any proposed assignee will have the
resources with which to pay all Rent payable pursuant to the provisions of this
Lease, any proposed assignee must have, as demonstrated to Landlord’s
satisfaction, a net worth (as defined in accordance with generally accepted
accounting principles consistently applied) of not less than the net worth of
Tenant on the Effective Date (as hereinafter defined), increased by seven
percent (7%), compounded annually, for each year from the Effective Date through
the date of the proposed assignment. It is understood and agreed that the
financial condition and resources of Tenant were a material inducement to
Landlord in entering into this Lease.

 

  ii. Any proposed assignee must have been engaged in the conduct of business
for the five (5) years prior to any such proposed assignment, which business
does not violate the Use provisions under Section 4 above, and such proposed
assignee shall continue to engage in the Permitted Use under Section 4. It is
understood that Landlord’s asset will be substantially impaired if the trustee
in bankruptcy or any assignee of this Lease makes any use of the Premises other
than the Permitted Use.

c. Assumption of Lease Obligations. Any proposed assignee of this Lease must
assume and agree to be personally bound by the provisions of this Lease.

25. NOTICES.

a. Addresses. All notices, demands and requests by Landlord or Tenant shall be
sent to the Notice Addresses set forth in Section 1l, or to such other address
as a party may specify by duly given notice.

b. Form; Delivery; Receipt. ALL NOTICES, DEMANDS AND REQUESTS WHICH MAY BE GIVEN
OR WHICH ARE REQUIRED TO BE GIVEN BY EITHER PARTY TO THE OTHER MUST BE IN
WRITING UNLESS OTHERWISE SPECIFIED. Notices, demands or requests shall be deemed
to have been properly given for all purposes if (i) delivered against a written
receipt of delivery, (ii) mailed by express, registered or certified mail of the
United States Postal Service, return receipt requested, postage prepaid, or
(iii) delivered to a nationally recognized overnight courier service for next
business day delivery to the receiving party’s address as set forth above or
(iv) delivered via telecopier or facsimile transmission to the facsimile number
listed above, with an original counterpart of such communication sent
concurrently as specified in subsection (ii) or (iii) above and with written
confirmation of receipt of transmission provided. Each such notice, demand or
request shall be deemed to have been received upon the earlier of the actual
receipt or refusal by the addressee or three (3) business days after deposit
thereof at any main or branch United States post office if sent in accordance
with subsection (ii) above, and the next business day after deposit thereof with
the courier if sent pursuant to subsection (iii) above.

 

18



--------------------------------------------------------------------------------

c. Address Changes. The parties shall notify the other of any change in address,
which notification must be at least fifteen (15) days in advance of it being
effective.

d. Notice by Legal Counsel. Notices may be given on behalf of any party by such
party’s legal counsel.

26. HOLDING OVER. If Tenant holds over after the Expiration Date or other
termination of this Lease, such holding over shall not be a renewal of this
Lease but shall create a tenancy-at-sufferance. Tenant shall continue to be
bound by all of the terms and conditions of this Lease, except that during such
tenancy-at-sufferance Tenant shall pay to Landlord (i) Base Rent at the rate
equal to one hundred fifty percent (150%) of that provided for as of the
expiration or termination date, and (ii) any and all Operating Expenses and
other forms of Additional Rent payable under this Lease. The increased Rent
during such holding over is intended to compensate Landlord partially for
losses, damages and expenses, including frustrating and delaying Landlord’s
ability to secure a replacement tenant. If Landlord loses a prospective tenant
because Tenant fails to vacate the Premises on the Expiration Date or any
termination of the Lease after notice to do so, then Tenant will be liable for
such damages as Landlord can prove because of Tenant’s wrongful failure to
vacate.

27. RIGHT TO RELOCATE. [Intentionally Omitted]

28. BROKER’S COMMISSIONS.

a. Broker. Each party represents and warrants to the other that it has not dealt
with any real estate broker, finder or other person with respect to this Lease
in any manner, except the Broker identified in Section 1m.

b. Landlord’s Obligation. Landlord shall pay any commissions or fees that are
payable to the Broker with respect to this Lease pursuant to Landlord’s separate
agreement with the Broker.

c. Indemnity. Each party shall indemnify and hold the other party harmless from
any and all damages resulting from claims that may be asserted against the other
party by any other broker, finder or other person (including, without
limitation, any substitute or replacement broker claiming to have been engaged
by indemnifying party in the future), claiming to have dealt with the
indemnifying party in connection with this Lease or any amendment or extension
hereto, or which may result in Tenant leasing other or enlarged space from
Landlord. The provisions of this Section shall survive the termination of this
Lease.

29. MISCELLANEOUS.

a. No Agency. Tenant is not, may not become, and shall never represent itself to
be an agent of Landlord, and Tenant acknowledges that Landlord’s title to the
Building is paramount, and that it can do nothing to affect or impair Landlord’s
title.

b. Force Majeure. The term “force majeure” means: fire, flood, extreme weather,
labor disputes, strike, lock-out, riot, government interference (including
regulation, appropriation or rationing), unusual delay in governmental
permitting, unusual delay in deliveries or unavailability of materials,
unavoidable casualties, Act of God, or other causes beyond the Landlord’s
reasonable control.

c. Building Standard Improvements. The term “Building Standard Improvements”
shall mean the standards for normal construction of general office space within
the Building as specified by Landlord, including design and construction
standards, electrical load factors, materials, fixtures and finishes.

d. Limitation on Damages. Notwithstanding any other provisions in this Lease,
neither party shall be liable to the other for any special, consequential,
incidental or punitive damages.

e. Satisfaction of Judgments Against Landlord. If Landlord, or any one of its
employees, officers, directors, stockholders or partners are ordered to pay
Tenant a money judgment because of Landlord’s default under this Lease, said
money judgment may only be enforced against and satisfied out of: (i) Landlord’s
interest in the Building in which the Premises are located including the rental
income and proceeds from sale; and (ii) any

 

19



--------------------------------------------------------------------------------

insurance or condemnation proceeds received because of damage or condemnation
to, or of, said Building that are available for use by Landlord. No other assets
of Landlord or said other parties exculpated by the preceding sentence shall be
liable for, or subject to, any such money judgment.

f. Interest. Should Tenant fail to pay any amount due to Landlord within 30 days
of the date such amount is due (whether Base Rent, Additional Rent, or any other
payment obligation), then the amount due shall begin accruing interest at the
rate of 12% per annum, compounded monthly, or the highest permissible rate under
applicable usury law, whichever is less, until paid.

g. Legal Costs. The prevailing party in any legal proceedings shall be awarded
its costs and expenses from the non-prevailing party, including its reasonable
attorneys’ fees (at all tribunal levels).

h. Sale of Premises or Building. Landlord may sell the Premises or the Building
without affecting the obligations of Tenant hereunder; upon the sale of the
Premises or the Building, Landlord shall not be relieved of all responsibility
for the Premises and shall be released from any liability thereafter accruing
under this Lease.

i. Time of the Essence. Time is of the essence in the performance of all
obligations under the terms of this Lease.

j. Transfer of Security Deposit. If any Security Deposit or prepaid Rent has
been paid by Tenant, Landlord shall transfer the Security Deposit or prepaid
Rent to Landlord’s successor and upon such transfer, Landlord shall be released
from any liability for return of the Security Deposit or prepaid Rent.

k. Tender of Premises. The delivery of a key or other such tender of possession
of the Premises to Landlord or to an employee of Landlord shall not operate as a
termination of this Lease or a surrender of the Premises unless requested in
writing by Landlord.

l. Tenant’s Financial Statements. Upon request of Landlord, Tenant agrees to
furnish to Landlord copies of Tenant’s most recent annual, quarterly and monthly
financial statements, audited if available. The financial statements shall be
prepared in accordance with generally accepted accounting principles,
consistently applied. The financial statements shall include a balance sheet and
a statement of profit and loss, and the annual financial statement shall also
include a statement of changes in financial position and appropriate explanatory
notes. Landlord may deliver the financial statements to any prospective or
existing mortgagee or purchaser of the Building.

m. Recordation. This Lease may not be recorded without Landlord’s prior written
consent, but Tenant and Landlord agree, upon the request of the other party, to
execute a memorandum hereof for recording purposes In a form similar to Exhibit
D attached hereto.

n. Partial Invalidity. The invalidity of any portion of this Lease shall not
invalidate the remaining portions of the Lease.

o. Binding Effect. This Lease shall be binding upon the respective parties
hereto, and upon their heirs, executors, successors and assigns.

p. Entire Agreement. This Lease supersedes and cancels all prior negotiations
between the parties, and no changes shall be effective unless in writing signed
by both parties. Tenant acknowledges and agrees that it has not relied upon any
statements, representations, agreements or warranties except those expressed in
this Lease, and that this Lease contains the entire agreement of the parties
hereto with respect to the subject matter hereof.

q. Good Standing. If requested by Landlord, Tenant shall furnish appropriate
legal documentation evidencing the valid existence in good standing of Tenant,
and the authority of any person signing this Lease to act for the Tenant. If
Tenant signs as a corporation, each of the persons executing this Lease on
behalf of Tenant does hereby covenant and warrant that Tenant is a duly
authorized and existing corporation, that Tenant has and is qualified to do
business in the State in which the Premises are located, that the corporation
has a full right and authority to enter into this Lease and that each of the
persons signing on behalf of the corporation is authorized to do so.

 

20



--------------------------------------------------------------------------------

r. Terminology. The singular shall include the plural, and the masculine,
feminine or neuter includes the other.

s. Headings. Headings of sections are for convenience only and shall not be
considered in construing the meaning of the contents of such section.

t. Choice of Law. This Lease shall be interpreted and enforced in accordance
with the laws of the State in which the Premises are located.

u. Effective Date. The submission of this Lease to Tenant for review does not
constitute a reservation of or option for the Premises, and this Lease shall
become effective as a contract only upon the execution and delivery by both
Landlord and Tenant. The date of execution shall be entered on the top of the
first page of this Lease by Landlord, and shall be the date on which the last
party signed the Lease, or as otherwise may be specifically agreed by both
parties. Such date, once inserted, shall be established as the final day of
ratification by all parties to this Lease, and shall be the date for use
throughout this Lease as the “Effective Date”.

v. Survival. Except as otherwise expressly set forth herein, the rights,
remedies and obligations of the parties that arise or are incurred hereunder
prior to the expiration or termination of this Lease shall survive and not be
affected by the expiration or termination of this Lease.

30. SPECIAL CONDITIONS. The following special conditions, if any, shall apply,
and where in conflict with earlier provisions in this Lease shall control:

a. Right of Refusal. Subject to any existing tenant’s rights and provided this
Lease is in full force and effect and has not otherwise expired or been
terminated in accordance with the terms thereof, and further provided that
Tenant is not then in default beyond any applicable cure period hereunder,
Tenant shall have an ongoing right of refusal (the “Right of Refusal”) to lease
any available contiguous space on the second floor of the Building which is
offered by Landlord for lease to third party tenants after the date of this
Lease and prior to the expiration or sooner termination of the Term of this
Lease (as such term may be extended) (the “Additional Space”) in accordance with
the provisions set forth below. If Landlord receives a bona fide offer (the
“Offer”) from a third party to lease the Additional Space, and the Offer is
acceptable to Landlord, Landlord shall, prior to acceptance of the Offer,
provide Tenant with the terms of the Offer in writing (the “Offer Notice”).
Tenant shall respond to Landlord in writing within five (5) business days after
delivery to Tenant of the Offer Notice as to Tenant’s decision either to lease
the Additional Space or to waive its rights hereunder. Time is of the essence of
this provision. Tenant’s failure to notify Landlord within such time shall be
deemed an immediate waiver of Tenant’s rights to lease such Additional Space. If
Tenant timely notifies Landlord that it desires to lease the Additional Space
covered by the Offer, Landlord shall thereupon lease the Additional Space to
Tenant (and Tenant shall accept such Additional Space) upon the terms and
conditions as contained in this Lease, except for any terms specified in the
Offer which differ from the terms of this Lease, in which case the terms of the
Offer shall govern. Notwithstanding the foregoing, if the remainder of the Term
of this Lease is less than five (5) years, then Tenant shall not be entitled to
accept the Offer unless Tenant has remaining hereunder the right to renew or
extend the Term of this Lease, in which case, Tenant shall exercise such option
and the Term as to the Additional Space shall be coterminous wit the Term as so
extended. If Tenant properly exercises its right to lease the Additional Space,
the parties shall promptly thereafter execute an amendment to the Lease to
include the Additional Space and to document the lease terms thereof. If Tenant
fails to timely and properly accept the Offer or notify Landlord that Tenant has
waived its rights to the Additional Space, Tenant’s rights to the Additional
Space shall immediately terminate and Landlord may at any time thereafter
immediately lease such Additional Space to any party upon any terms Landlord
deems appropriate. Tenant’s rights described in this provision are personal to
the original Tenant executing the Lease and may not be exercised or assigned
voluntarily or involuntarily, by or to any person or entity other than the
original Tenant.

31. ADDENDA AND EXHIBITS. If any addenda are noted below, such addenda are
incorporated herein and made a part of this Lease.

 

  a. Lease Addendum Number One – “Work Letter”

 

  b. Lease Addendum Number Two – “Additional Rent - Operating Expense Pass
Throughs”

 

  c. Lease Addendum Number Three - “Option to Renew Lease Term”

 

21



--------------------------------------------------------------------------------

  d. Lease Addendum Number Four – [Intentionally Omitted]

 

  e. Lease Addendum Number Five – Rooftop License Agreement

 

  f. Exhibit A – Premises

 

  g. Exhibit B – Rules and Regulations

 

  h. Exhibit C – Commencement Agreement

 

  i. Exhibit D – Memorandum of Lease

 

  j. Exhibit E – Operating Expense Exclusions

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this lease in three
originals, all as of the day and year first above written.

TENANT:

INSMED INCORPORATED

a Virginia corporation

 

By:  

/s/ Kevin P. Tully

Name:  

Kevin P. Tully CGA

Title:  

Executive Vice President and Chief Financial Officer

Date:  

August 3, 2006

LANDLORD:

 

HIGHWOODS REALTY LIMITED PARTNERSHIP a North Carolina limited partnership   By:
  Highwoods Properties, Inc., its general partner     a Maryland corporation    
By:  

/s/ Paul W. Kreckman

      Paul W. Kreckman, Vice President     Date:  

August 4, 2006

 

23



--------------------------------------------------------------------------------

LEASE ADDENDUM NUMBER ONE [ALLOWANCE]

WORK LETTER. This Lease Addendum Number One (the “First Addendum”) sets forth
the rights and obligations of Landlord and Tenant with respect to space
planning, engineering, final working drawings, and the construction and
installation of any improvements to the Premises to be completed before the
Commencement Date (“Tenant Improvements”). This First Addendum contemplates that
the performance of this work will proceed in four stages in accordance with the
following schedule: (i) preparation of a space plan; (ii) final design and
engineering and preparation of final plans and working drawings;
(iii) preparation by the Contractor (as hereinafter defined) of an estimate of
the additional cost of the initial Tenant Improvements; (iv) submission and
approval of plans by appropriate governmental authorities and construction and
installation of the Tenant Improvements by the Commencement Date.

In consideration of the mutual covenants hereinafter contained, Landlord and
Tenant do mutually agree to the following:

1. Allowance. Landlord agrees to provide an allowance of up to $20.00 per
rentable square foot of the Premises, to design, engineer, install, supply and
otherwise to construct the Tenant Improvements in the Premises that will become
a part of the Building (the “Allowance”). Tenant is fully responsible for the
payment of all costs in connection with the Tenant Improvements in excess of the
Allowance.

2. Space Planning, Design and Working Drawings.

a. On Tenant’s behalf, Landlord shall select designers and engineers
(“Designer”), who will do the following at Tenant’s expense (which expense may
be deducted from the Allowance):

i. Attend a reasonable number of meetings with Tenant and Landlord’s agent to
define Tenant’s requirements. The Designer shall provide one complete space
plan. Tenant shall approve such space plan, in writing, within five days after
receipt of the space plan.

ii. Complete construction drawings for Tenant’s partition layout, reflected
ceiling grid, telephone and electrical outlets, keying, and finish schedule.

iii. Complete building standard mechanical plans where necessary (for
installation of air conditioning system and duct work, and heating and
electrical facilities) for the work to be done in the Premises.

b. All plans and working drawings for the construction and completion of the
Premises (the “Plans”) shall be subject to Landlord’s prior written approval.
Any changes or modifications Tenant desires to make to the Plans shall also be
subject to Landlord’s prior approval. Landlord agrees that it will not
unreasonably withhold its approval of the Plans, or of any changes or
modifications thereof; provided, however, Landlord shall have sole and absolute
discretion to approve or disapprove any improvements that will be visible to the
exterior of the Premises, or which may affect the structural integrity of the
Building. Any approval of the Plans by Landlord shall not constitute approval of
any Delays caused by Tenant and shall not be deemed a waiver of any rights or
remedies that may arise as a result of such Delays. Landlord may condition its
approval of the Plans if: (i) the Plans require design elements or materials
that would cause Landlord to deliver the Premises to Tenant after the scheduled
Commencement Date, or (ii) the estimated cost for any improvements under the
Plan is more than the Allowance.

3. Tenant Plan Delivery Date. Tenant covenants and agrees to deliver to Landlord
the final Plans for the Tenant Improvements no later than three business days
after the final Plans are delivered to Tenant for review and approval (the
“Tenant Plan Delivery Date”). Time is of the essence in the delivery of the
final Plans. It is vital that the final Plans be delivered to Landlord by the
Tenant Plan Delivery Date in order to allow Landlord sufficient time to review
such Plans, to discuss with Tenant any changes therein which Landlord believes
to be



--------------------------------------------------------------------------------

necessary or desirable, to enable the Contractor to prepare an estimate of the
cost of the Tenant Improvements, to obtain required permits, and to
substantially complete the Tenant Improvements within the time frame provided in
the Lease.

4. Work and Materials at Tenant’s Expense. On Tenant’s behalf, Landlord shall
select a licensed general contractor or contractors (the “Contractor”) to
construct and install the Tenant Improvements in accordance with the Plans (the
“Work”) at Tenant’s expense (which expense may be deducted from the Allowance).
Tenant agrees that the Contractor may be an affiliate of Landlord. Landlord
shall coordinate and facilitate all communications between Tenant and the
Contractor.

a. Prior to commencing Work, Landlord shall submit to Tenant in writing the cost
of the Work, which shall include (i) the Contractor’s cost for completing the
Work (including the Contractor’s general conditions, overhead and profit) and
(ii) a construction supervision fee of ten percent (10%) of the cost of the Work
to be paid to Landlord manage and oversee the work to be done on Tenant’s
behalf. Tenant shall have five (5) business days to review and approve the cost
of the Work. Landlord shall not authorize the Contractor to proceed with the
work until the cost is mutually agreed upon and approved in writing and
delivered to Landlord.

b. Any changes in the approved cost of the Work shall be by written change order
signed by the Tenant. Tenant agrees to process change orders in a timely
fashion. Tenant acknowledges that the following items may result in change
orders:

i. Municipal or other governmental inspectors require changes to the Premises
such as additional exit lights, fire damper or whatever other changes they may
require. In such event, Landlord will notify the Tenant of the required changes,
but the cost of such changes and any delay associated with such changes shall be
the responsibility of the Tenant.

ii. Tenant makes changes to the Plans or requests additional work. Tenant will
be notified of the cost and any delays that would result from the change by a
change order signed by Tenant before the changes are implemented. Any delays
caused by such changes shall not delay the Commencement Date of the Lease.

iii. Any errors or omissions in the Plans or specifications that require
changes. Landlord will notify the Tenant of the required changes, but the cost
of such changes and any delay associated with such changes shall be the
responsibility of the Tenant, and shall not delay the commencement date of the
Lease.

iv. Materials are not readily available, require quick ship charges, or require
substitution.

v. The upfit schedule requires Express Review to get permits, which will
increase the costs of the permitting process.

c. All work performed in connection with the construction of the Premises shall
be performed in a good and workmanlike manner and in accordance with all
applicable laws and regulations and with the final approved Plans.

5. Signage and Keys. In addition to the rights set forth in Section 10 of the
Lease, Landlord shall provide door and directory signage in accordance with
building standards. One access card per current employee on site as of the
Commencement Date will be provided out of the Allowance. Any subsequently issued
access cards will be at Tenant’s Expense (which expense may be deducted from the
Allowance).

6. Commencement Date.

a. The Commencement Date shall be the date when the work to be performed by
Contractor pursuant to the Plans approved by Landlord and Tenant has been
substantially completed (excluding items of work and adjustment of equipment and
fixtures that can be completed after the Premises are occupied without causing
material interference with Tenant’s use of the Premises — i.e., “punch list
items”), and the Landlord delivers possession of the Premises to Tenant in
accordance with Section 3 of the Lease.

 

2



--------------------------------------------------------------------------------

b. Notwithstanding the foregoing, if Landlord shall be delayed in delivering
possession of the Premises as a result of:

i. Tenant’s failure to approve the space plan within the time specified;

ii. Tenant’s failure to approve and return to Landlord the final Plans on or
before the Tenant Plan Delivery Date;

iii. Tenant’s failure to approve Landlord’s cost estimates within the time
specified;

iv. Tenant’s failure to timely respond to change orders;

v. Tenant’s request for changes in or modifications to the Plans subsequent to
the Tenant Plan Delivery Date;

vi. Inability to obtain materials, finishes or installations requested by Tenant
that are not part of the Building Standard Improvements;

vii. The performance of any work by any person, firm or corporation employed or
retained by Tenant; or

viii. Any other act or omission by Tenant or its agents, representatives, and/or
employees;

then, in any such event, for purposes of determining the Commencement Date, the
Premises shall be deemed to have been delivered to Tenant on the date that
Landlord and Designer determine that the Premises would have been substantially
completed and ready for delivery if such delay or delays had not occurred.

7. Tenant Improvement Expenses in Excess of the Allowance. Tenant agrees to pay
to Landlord, promptly upon being billed therefor, all costs and expenses in
excess of the Allowance incurred in connection with the Tenant Improvements.
Tenant will be billed for such costs and expenses as follows: (i) fifty percent
(50%) of such costs and expenses shall be due and payable upon Tenant’s approval
of the cost estimates for the Tenant Improvements; (ii) forty percent (40%) of
such costs and expenses shall be due and payable when such work is substantially
completed and the Premises are ready for delivery to Tenant; (iii) ten percent
(10%) of such costs and expenses shall be due and payable upon final completion
of all punch list items.

8. Repairs and Corrections. Landlord shall select a Contractor who will provide
a one-year warranty from the date of delivery of the Premises, transferable to
Tenant, for defective workmanship and materials. All manufacturers’ and
builders’ warranties with respect to the Work shall be issued to or transferred
to Tenant, without recourse to the Landlord. Tenant shall repair or correct any
defective work or materials installed by Tenant or any contractor other than the
Contractor selected by Landlord, or any work or materials that prove defective
as a result of any act or omission of Tenant or any of its employees, agents,
invitees, licensees, subtenants, customers, clients, or guests.

9. Inspection of Premises; Possession by Tenant. Prior to taking possession of
the Premises, Tenant and Landlord shall inspect the Premises and Tenant shall
give Landlord notice of any defects or incomplete work (“Punchlist”). Tenant’s
possession of the Premises constitutes acknowledgment by Tenant that the
Premises are in good condition and that all work and materials provided by
Landlord are satisfactory as of such date of occupancy, except as to (i) any
defects or incomplete work set forth in the Punchlist which shall be completed
by Landlord in a reasonable period of time, not to exceed thirty (30) days,
except in those cases where needed materials or items are unavailable and
Landlord is working diligently to obtain such materials or items, (ii) latent
defects, and (iii) any equipment that is used seasonally if Tenant takes
possession of the Premises during a season when such equipment is not in use.

 

3



--------------------------------------------------------------------------------

10. Access During Construction. During construction of the Tenant Improvements
and with prior approval of Landlord, Tenant shall be permitted reasonable access
to the Premises for the purposes of taking measurements, making plans,
installing trade fixtures, and doing such other work as may be appropriate or
desirable to enable Tenant to assume possession of and operate in the Premises;
provided, however, that such access does not interfere with or delay
construction work on the Premises and does not include moving furniture or
similar items into the Premises. Prior to any such entry, Tenant shall comply
with all insurance provisions of the Lease. All waiver and indemnity provisions
of the Lease shall apply upon Tenant’s entry of the Premises.

 

4



--------------------------------------------------------------------------------

LEASE ADDENDUM NUMBER TWO

ADDITIONAL RENT - OPERATING EXPENSE PASS THROUGHS. For the calendar year
commencing on January 1, 2008 and for each calendar year thereafter, Tenant
shall pay to Landlord, as Additional Rent, Tenant’s Proportionate Share of any
increase in Operating Expenses (as hereinafter defined) incurred by Landlord’s
operation or maintenance of the Building above the Operating Expenses Landlord
incurred during the Base Year (as hereinafter defined).

Tenant’s Proportionate Share shall be calculated by dividing the approximately
18,551 rentable square feet of the Premises by the approximately 103,816 net
rentable square feet of the Building, which equals 17.9%. If during any calendar
year the occupancy of the rentable area of the Building is less than 95% full,
then Operating Expenses (as hereinafter defined) will be adjusted for such
calendar year at a rate of 95% occupancy. For purposes of calculating Tenant’s
Proportionate Share of real and personal property taxes, Landlord shall use the
Base Year or the year in which the Building and improvements are completed and
are fully assessed, whichever shall be later.

For the calendar year commencing on January 1, 2008 and for each calendar year
thereafter during the Term, Landlord shall estimate the amount the Operating
Expenses shall increase for such calendar year above the Operating Expenses
incurred during the Base Year. Landlord shall send to Tenant a written statement
of the amount of Tenant’s Proportionate Share of any estimated increase in
Operating Expenses and Tenant shall pay to Landlord, on a monthly basis,
Tenant’s Proportionate Share of such annual increase in Operating Expenses.
Within one hundred eighty days after the end of each calendar year or as soon as
possible thereafter, Landlord shall send to Tenant a copy of the statement of
Operating Expenses for the preceding calendar year (the “Annual Statement”).
Pursuant to the Annual Statement, Tenant shall pay to Landlord Additional Rent
as owed or Landlord shall adjust Tenant’s Rent payments if Landlord owes Tenant
a credit. After the Expiration Date, Landlord shall send Tenant the final Annual
Statement for the Term, and Tenant shall pay to Landlord Additional Rent as owed
or if Landlord owes Tenant a credit, then Landlord shall pay Tenant a refund. If
there is a decrease in Operating Expenses in any subsequent year below Operating
Expenses for the Base Year then no additional rent shall be due on account of
Operating Expenses, but Tenant shall not be entitled to any credit, refund or
other payment that would reduce the amount of other additional rent or Base Rent
owed. If this Lease expires or terminates on a day other than December 31, then
Additional Rent shall be prorated on a 365-day calendar year (or 366 if a leap
year). All payments or adjustments for Additional Rent shall be made within
thirty days after the applicable Statement is sent to Tenant.

The term “Base Year” shall mean the twelve-month period beginning on January 1,
2007 and ending on December 31, 2007.

The term “Operating Expenses” shall mean all direct and indirect costs incurred
by Landlord in the provision of services to tenants and in the operation, repair
and maintenance of the Building and Common Areas as determined by generally
accepted accounting principles consistently applied from year to year,
including, but not limited to ad valorem real and personal property taxes,
hazard and liability insurance premiums, utilities, heat, air conditioning,
janitorial service, labor, materials, supplies, equipment and tools, permits,
licenses, inspection fees, management fees, and common area expenses; provided,
however, the term “Operating Expenses” shall not include those items listed on
Exhibit E attached hereto to the Lease.



--------------------------------------------------------------------------------

LEASE ADDENDUM NUMBER THREE

OPTION TO RENEW LEASE TERM

1. Option to Extend. Tenant shall have the right and option to renew the Lease
(“Renewal Option”) for one additional period of five (5) years (the “Option
Term”); provided, however, the Renewal Option is contingent upon the following:
(i) Tenant is not in monetary default at the time Tenant gives Landlord notice
of Tenant’s intention to exercise the Renewal Option; (ii) upon the Expiration
Date or the expiration of the Option Term, Tenant has no outstanding default;
(iii) no event has occurred that upon notice or the passage of time would
constitute a default; (iv) Tenant is not disqualified by multiple defaults as
provided in the Lease; and (v) Tenant is occupying the Premises. Following the
expiration of the Option Term, Tenant shall have no further right to renew the
Lease pursuant to this Lease Addendum Number Three.

2. Exercise of Option. Tenant shall exercise the Renewal Option by giving
Landlord notice at least 180 days prior to the Expiration Date or the last day
of the Option Term. If Tenant fails to give notice to Landlord prior to the 180
day period, then Tenant shall forfeit the Renewal Option. If Tenant exercises
the Renewal Option, then during the Option Term, Landlord and Tenant’s
respective rights, duties and obligations shall be governed by the terms and
conditions of the Lease, except as provided otherwise herein. Time is of the
essence in exercising the Renewal Option.

3. Term. If Tenant exercises the Renewal Option, then during the Option Term,
all references to the term “Term”, as used in the Lease, shall mean the “Option
Term”.

4. Termination of Renewal Option on Transfer by Tenant. In the event Landlord
consents to an assignment or sublease by Tenant, then the Renewal Option shall
automatically terminate unless otherwise agreed in writing by Landlord.

5. Base Rent for Option Term. The Minimum Base Rent for the Option Term shall be
the Fair Market Rental Rate, determined as follows:

Definition. The term “Fair Market Rental Rate” shall mean the market rental rate
for the time period such determination is being made for office space in class
“A” office buildings in the Richmond, Virginia area (“AREA”) of comparable
condition for space of equivalent quality, size, utility, and location. Such
determination shall take into account all relevant factors, including, without
limitation, the following matters: the credit standing of Tenant; the length of
the term; expense stops; the fact that Landlord will experience no vacancy
period and that Tenant will not suffer the costs and business interruption
associated with moving its offices and negotiating a new lease; construction
allowances and other tenant concessions that would be available to tenants
comparable to Tenant in the AREA (such as moving expense allowance, free rent
periods, and lease assumptions and take-over provisions, if any, but
specifically excluding the value of improvements installed in the Premises at
Tenant’s cost), and whether adjustments are then being made in determining the
rental rates for renewals in the AREA because of concessions being offered by
Landlord to Tenant (or the lack thereof for the Option Term in question). For
purposes of such calculation, it will be assumed that Landlord is paying a
representative of Tenant a brokerage commission in connection with the Option
Term in question, based on the then current market rates.

Determination. Landlord shall deliver to Tenant notice of the Fair Market Rental
Rate (the “FMR Notice”) for the Premises for the Option Term in question within
thirty (30) days after Tenant exercises the option giving rise for the need to
determine the Fair Market Rental Rate. If Tenant disagrees with Landlord’s
assessment of the Fair Market Rental Rate specified in a FMR Notice, then it
shall so notify Landlord in writing within ten (10) business days after delivery
of such FMR Notice; otherwise, the rate set forth in such notice shall be the
Fair Market Rental Rate. If Tenant timely delivers to Landlord notice that
Tenant disagrees with Landlord’s assessment of the Fair Market Rental Rate, then
Landlord and Tenant shall meet to attempt to determine the Fair Market Rental
Rate. If Tenant and Landlord are unable to agree on such Fair Market Rental Rate
within ten (10) business days after Tenant notifies Landlord of Tenant’s
disagreement with Landlord’s assessment thereof, then Landlord and Tenant shall
each appoint an independent real estate appraiser with an MAI designation and
with at least ten (10) years’ commercial real estate appraisal experience in the
AREA market. The two appraisers shall then, within ten (10) days after their
designation, select an independent third appraiser with like qualifications. If
the two appraisers are unable to agree on the third appraiser within such ten
(10) day period, either Landlord or Tenant, by giving five (5) days prior notice
thereof to the



--------------------------------------------------------------------------------

other, may apply to the then presiding Clerk of the Circuit Court of Henrico
County, Virginia for selection of a third appraiser who meets the qualifications
stated above. Within twenty (20) business days after the selection of the third
appraiser, a majority of the appraisers shall determine the Fair Market Rental
Rate. If a majority of the appraisers is unable to agree upon the Fair Market
Rental Rate by such time, then the two (2) closest appraisals shall be averaged
and the average will be the Fair Market Rental Rate. Tenant and Landlord shall
each bear the entire cost of the appraiser selected by it and shall share
equally the cost of the third appraiser.

Administration. If Tenant has exercised the Renewal Option and the Fair Market
Rental Rate for the Option Term has not been determined in accordance with this
Lease Addendum Number Three by the time that Rent for the Option Term is to
commence in accordance with the terms hereof, then Tenant shall pay Rent for the
Option Term based on the Fair Market Rental Rate proposed by Landlord pursuant
to this Lease Addendum Number Three until such time as the Fair Market Rental
Rate has been so determined, at which time appropriate cash adjustments shall be
made between Landlord and Tenant such that Tenant is charged Rent based on the
Fair Market Rental Rate (as finally determined pursuant to this Lease Addendum
Number Three) for the Option Term during the interval in question.

 

2



--------------------------------------------------------------------------------

LEASE ADDENDUM NUMBER FOUR

[INTENTIONALLY OMITTED]



--------------------------------------------------------------------------------

LEASE ADDENDUM NUMBER FIVE

ROOFTOP LICENSE

 

1. Grant. Landlord hereby grants to Tenant the non-exclusive right (hereinafter
collectively the “Rooftop Rights”)

 

  (a) To install, operate, maintain and remove, at Tenant’s sole expense and
risk, certain rooftop communications equipment (hereinafter the “Equipment”) as
described in Exhibit “A” attached hereto and made a part hereof.

 

  (b) To install, maintain, operate, and replace at Tenant’s sole expense and
risk, certain connecting equipment, including, but not limited to, the cables,
conduits, and connecting hardware necessary for the operation of the Equipment
(hereinafter the “Connecting Equipment”).

 

  (c) To pull such Connecting Equipment through the Building common areas
(utilizing a separate raceway to be installed by Tenant and routing as approved
by Landlord) for the purpose of connecting Tenant’s rooftop Equipment to the
related Equipment located in Tenant’s lease Premises.

The Rooftop Rights granted herein are not exclusive and Landlord reserves the
right to grant, renew or extend rooftop communications rights to others;
provided such rights do not render Tenant’s utilization of the site impractical.
If Landlord grants Rooftop Rights to any future tenant, operator or licensee
(“Future Licensee”), and such Future Licensee’s equipment interferes with
Tenant’s operation and use of it Equipment, Landlord will direct the Future
Licensee to take all steps reasonably necessary to reduce the level of
interference to a level that does not materially impair Tenant’s operation and
use of its Equipment. If such Future Licensee cannot or does not reduce the
interference to a level that does not materially impair Tenant’s operation and
use of its Equipment, Landlord shall terminate the license with such Future
Licensee and require the Future Licensee to remove the equipment causing such
interference.

 

2. Term. The Rooftop Rights granted to Tenant by Landlord shall commence upon
the Occupancy Date of the Lease (“Rooftop Commencement Date”) and shall have an
expiration date co-terminus with the Lease (unless sooner terminated by Landlord
or Tenant as provided herein).

 

3. Use. Tenant agrees to use the Equipment and Connecting Equipment exclusively
for its own use. Tenant shall not use the Equipment or Connecting Equipment to
provide services to any outside party without Landlord’s prior written consent,
it being acknowledged that changes in the use of Tenant’s Equipment or
Connecting Equipment may increase the value of the Rooftop Rights granted
herein. Tenant shall not utilize the Equipment or Connecting Equipment in any
manner which is in violation of any governmental laws, rules or regulations,
whether now existing or hereinafter enacted or which is in violation of the
Building Rules and Regulations. Tenant may not make any use of the Equipment or
Connecting Equipment that (i) is or may be a nuisance or trespass or otherwise
disturbs the other tenants in the Building, (ii) increases any insurance
premiums, or (iii) makes such insurance unavailable to Landlord on the Building
under the insurer’s standard underwriting criteria.

Landlord makes no warranty or representation that the Building, the Building
rooftop, or any improvements therein (including without limitation any existing
equipment rooms, conduits, cables, and other spaces and products related to the
operation or installation Tenant’s Equipment) (hereinafter collectively the
“Equipment Space”) are suitable for Tenant’s intended use. Landlord further
makes no warranty or representation that Tenant’s rooftop equipment will not be
affected by or suffer interference from existing rooftop equipment, provided
such existing equipment is operating in compliance with the terms and conditions
allowed by the applicable rooftop agreement. Tenant acknowledges (i) that Tenant
shall perform all necessary studies and reports to determine the suitability of
the Equipment Space for Tenant’s intended use; (ii) that Tenant has not relied
on any statements, representations, or any other indications (whether verbal,
written, or both) made by Landlord, its employees, officers, agents,
representatives, contractors, or brokers regarding the condition and suitability
of the Equipment Space for Tenant’s intended use; and (iii) that Tenant has
inspected the Equipment Space and accepts the same “as is” and agrees that
Landlord is under no obligation to perform any work or provide any materials in
preparation



--------------------------------------------------------------------------------

for the installation, maintenance or operation of Tenant’s Equipment or
Connecting Equipment. Tenant further acknowledges that the Equipment Space may
be accessed by Landlord’s authorized representatives, including but not limited
to, authorized personnel representing other communications carriers, and agents,
employees, contractors, representatives, and subcontractors, of Landlord.

 

4. Termination. Provided Tenant is not then in default, Tenant may terminate its
Rooftop Rights at any time, with or without cause, with thirty (30) -days prior
written notice to Landlord. Termination rights granted to Landlord and Tenant in
the Lease shall also be fully applicable to the Rooftop Rights granted herein.

 

5. Rent. [Intentionally Omitted]

 

6. Equipment. The Equipment and the Connecting Equipment shall be installed in
strict accordance with the specification set forth in Exhibit “A” and any
subsequent plans and specifications approved by Landlord as set forth herein.
Tenant shall at all times operate and maintain the Equipment and the Connecting
Equipment in good condition and in compliance with all federal, state, and local
laws, ordinances, and rules. Equipment replacements shall be restricted to
equipment substantially similar in function and size to the Equipment described
in Exhibit “A.” The installation of any additional equipment or equipment
dissimilar in function or size to that described in Exhibit “A” shall be deemed
an act of default by Tenant.

Tenant shall not place any load upon any floor or upon the roof of the Building
contrary to the weight, method of installation and position reasonably
prescribed by Landlord.

The Equipment and Connecting Equipment shall remain at the sole risk of Tenant,
and Landlord shall not be liable for any damage, theft, misappropriation or loss
regardless of the cause thereof, and Tenant expressly waives any and all claims
it may have against Landlord with respect to the same.

 

7. Equipment Installation. Prior to the commencement of any work or the
installation of any Equipment or Connecting Equipment, Tenant shall:

 

  a) Prepare and deliver to Landlord an outline of the Building rooftop,
indicating the proposed location of the rooftop Equipment, a description of the
proposed method of installation, and the proposed routing of any rooftop
Connecting Equipment. Tenant shall also describe, in reasonable detail, the
proposed routing of all non-rooftop Connecting Equipment. No work shall commence
until Landlord has approved, in writing, all construction and installation
plans, which approval shall not be unreasonably withheld or delayed. Landlord
shall indicate its approval or disapproval and notify Tenant of any required
changes within ten (10) business days after Landlord receives such plans from
Tenant. In no event shall Landlord’s approval or change of such plans be deemed
a representation that Tenant’s Equipment and Connecting Equipment will not cause
interference with other systems in the Building or that Tenant’s plans comply
with applicable laws, rules or regulations; such responsibility shall remain
solely with Tenant.

 

  b) Tenant warrants that the installation of the Equipment and Connecting
Equipment shall be in strict compliance with (i) Exhibit “A” attached hereto;
(ii) any subsequent plans and specifications approved by Landlord; (iii) all
Equipment manufacturer’s recommendations; and (iii) all applicable laws, rules
or regulations. Tenant shall not make any material modifications to the
Equipment Space without Landlord’s prior written approval, which Landlord shall
determine in its sole discretion. Tenant shall also insure that the installation
and construction shall be performed in a neat, responsible, and workmanlike
manner, using generally accepted construction standards, consistent with such
reasonable requirements as shall be imposed by Landlord. Tenant shall promptly
notify when all work has been completed and all work shall be inspected by
Landlord. Within five (5) business days following Tenant’s completion of the
installation, Tenant shall provide Landlord with documentation evidencing that
all applicable permits, licenses, and approvals required for the installation,
maintenance, and operation of the Equipment and Connecting Equipment have been
obtained.

 

2



--------------------------------------------------------------------------------

  c) Tenant acknowledges that the structural integrity of the load bearing
capability of the roof, the moisture resistance of the roof membrane, and the
ability of Landlord to safely access all parts of the roof are of critical
importance to Landlord. Tenant agrees that all specifications and plans will
provide sufficient specificity to ensure that these concerns are protected.
Tenant shall not make any penetrations of the roof membrane without the
Landlord’s prior written approval. Any penetrations of the roof membrane
approved by Landlord shall be made at Tenant’s sole cost and expense by a
qualified roofing contractor selected by Landlord to ensure full compliance with
the terms of all existing roof warranties. Tenant shall be fully liable to
Landlord for any unauthorized activities that violate the terms of any warranty
on the roof membrane and results in the full or partial loss of any roof
warranty coverage otherwise available to Landlord. Tenant shall handle all
parts, materials, and substances capable of damaging the roof membrane in a
manner that fully protects the integrity of the membrane. Any roof damage caused
by Tenant or any of Tenant’s agents, representative, employees, contractors,
subcontractors or invitees shall be made at Tenant’s sole cost and expense by a
roofing contractor selected by Landlord. Landlord, in its sole discretion, may
require Tenant to install, at Tenant’s sole cost and expense, rooftop walk pads
if Landlord considers such pads necessary to protect the integrity of the roof
membrane.

 

  d) Tenant, in the exercise of its Rooftop Rights granted herein, shall not at
any time (as determined by Landlord in its sole judgment), disrupt Building
operations, including but not limited to, blocking access to or in any way
obstructing Building entrances, lobbies, hallways, elevators, or interfere or
hinder the use of the Building’s loading docks. Any work activities deemed
disruptive to Building operations, including but not limited to core drillings,
must be performed after normal business hours as defined by Landlord.

 

  e) Tenant shall, at is sole cost and expense, repair or refinish any surface
of the Building damaged by or during the installation, operation, maintenance or
removal of Tenant’s Equipment or Connecting Equipment and caused by Tenant or
any of its agents, representatives, employees, contractors, subcontractors, or
invitees. In the event Tenant fails to promptly repair or refinish any such
damage, Landlord may, in its sole discretion, repair or refinish such damage to
Landlord’s satisfaction and Tenant shall reimburse Landlord for all costs and
expenses incurred in such repair or refinishing together with an administrative
charge of fifteen percent (15%) of such costs and expenses. All such sums shall
be deemed to be Additional Rent payable to Landlord.

 

  f) Tenant shall attach a label to (i) all rooftop Equipment and Connecting
Equipment located on the rooftop and (ii) to all cabling passing through all
Building common area equipment and telephone rooms. Each label shall included,
at a minimum, the following information

 

  (a) Tenant’s name

 

  (b) If cabling, the floor where the cable originates and the floor where it
terminates

 

  g) Tenant shall obtain, at its sole cost and expense, prior to the
commencement of any construction activities or Equipment or Connecting Equipment
installations, any necessary federal, state, and municipal permits, licenses and
approvals. Tenant’s Equipment and Connecting Equipment shall comply with all
applicable safety standards, as modified from time to time, of any governing
body with jurisdiction over Tenant’s operations.

 

  h) Any specialized use of the elevators must be coordinated with Landlord’s
property manager.

 

  i) Tenant must properly dispose of all packing material and refuse in
accordance with the Rules and Regulations.

 

3



--------------------------------------------------------------------------------

8. Tenant’s Covenants.

 

  a) Tenant shall at its sole cost and expense, maintain the Equipment and
Connecting Equipment in proper operating condition and maintain same in a safe
condition.

 

  b) Tenant’s Equipment and Connecting Equipment shall not disrupt, adversely
affect, or interfere with (i) the operation of any existing communications
equipment at the Building, (ii) any tenant’s or occupant’s use or operation of
communications or computer devices, or (iii) the operation of any Building
system. In the event interference occurs, Tenant shall correct such interference
within twenty-four (24) hours after receiving written notice that such
interference is possibly caused by Tenant’s Equipment. Landlord reserves the
right to disconnect power to any of Tenant’s Equipment in the event Tenant fails
to correct such interference within such twenty-four (24) hour period. Tenant
hereby releases Landlord from any and all liability and damages, which results
or possibly results from any such disconnection.

 

9. Utility Service. In the event Tenant’s Equipment requires utility service
beyond the limits set forth in the Lease, Tenant shall pay for all related
utility costs. Subject to availability as determined by Landlord in its sole
discretion, Tenant may connect to the existing electrical service to the
Building provided that Tenant, at Tenant’s sole expense, installs an Emon Dmon
sub-meter capable of measuring both electricity consumption and demand. In such
event, Tenant shall reimburse Landlord for the costs of Tenant’s electrical use,
including Landlord’s administrative charge of $20.00 per month for meter reading
and administrative processing. Landlord shall invoice Tenant on a monthly basis
(or such other billing cycle as may be mutually acceptable to both Landlord and
Tenant), and all sum due related to Tenant’s electrical usage shall be due to
Landlord as Additional Rent. Landlord shall have no liability to Tenant or any
third party for any interruption, curtailment, stoppage, or suspension of any
utility service.

 

10. Access. Tenant hereby acknowledges that for reasons of safety and security,
Landlord must restrict access to the Building rooftop and Building common areas
to authorized personnel only. Landlord agrees that Tenant’s authorized
representative shall have access to the Equipment Space during normal business
hours (typically defined as 7:30 a.m. to 4:30 p.m., Monday through Friday,
excluding state and national holidays) free of charge. Access after normal
business hours will require Landlord to dispatch personnel and Tenant shall
reimburse Landlord, as Additional Rent, for the associated personnel costs at
Landlord’s then current overtime hourly billable rate (Landlord’s overtime rate
is currently $52.50 per hour).

Except in the event of an emergency, Tenant agrees to give at least twenty-four
(24) hours notice to Landlord of its intent to enter the Equipment Space. At the
time such notice is given, Tenant shall inform Landlord of the names of the
person(s) who will be accessing the Equipment Space, the reasons for the entry,
and the expected duration of the work to be performed. Tenant acknowledges that
Landlord may not maintain personnel on-site and any requested access without
prior notification may result in unavoidable and unpredictable delays.

At no time shall Tenant or any of Tenant’s agents, employees, contractors,
subcontractors, or representative attempt to connect, tamper with, adjust,
alter, or otherwise affect the operation of any equipment or systems belonging
to Landlord or any other third-party without the prior written approval of
Landlord or the affected third-party, as appropriate. Landlord reserves the
right, in its sole discretion, to select or approve any contractor whose work
activities will connect, interact with, or potentially affect any Building
equipment or systems.

 

11. Relocation. Landlord, at its sole expense and discretion, may require Tenant
to relocate any or all of the Equipment and Connecting Equipment located on the
rooftop or within the Building, provided that such relocation does not
materially and adversely impair the operation of the Equipment and Connecting
Equipment or materially degrade the quality of transmission of the Equipment and
Connecting Equipment. In the event Landlord requires Tenant to relocate Tenant’s
Equipment or Connecting Equipment, as the case may be, Tenant shall within sixty
(60) days either: (i) terminate this License upon written notice to Landlord; or
(ii) commence efforts to relocate the Equipment or the Connecting Equipment, as
the case may be, and complete their relocation with on hundred twenty (120) days
of the

 

4



--------------------------------------------------------------------------------

date of Landlord’s original notice to Tenant to relocate, in which event
Landlord shall reimburse Tenant for any reasonable, actual, out-of-pocket costs
or expenses paid by Tenant to third parties in connection with such relocation.
Landlord will permit Tenant to perform a standard cutover procedure, if required
by any relocation of Equipment, which will ensure that the relocated Equipment
is operational for services prior to discontinuing service from the old
location.

In the event all or a portion of the roof membrane must be repaired or replaced,
or any other Building maintenance need arises that requires the temporary
removal of the Equipment and Connecting Equipment, Tenant shall be fully
responsible, at its sole cost and expense, for the removal and re-installation
of all Equipment. Except in the case of emergencies, Landlord shall provide
Tenant with forty-eight (48) hours notice of any planned repairs or replacements
that will require the removal of Tenant’s Equipment, unless Landlord is unable
to provide forty-eight (48) hours notice due to the nature of the repair or
replacement, in which event Landlord shall provide as much notice as reasonably
possible. Landlord shall promptly notify Tenant when the repair or replacement
is complete and the re-installation of the Equipment may commence. All Equipment
shall be re-installed in strict accordance with the specifications previously
approved by Landlord and in effect at the time of the Equipment’s removal.
Landlord shall have no liability to Tenant or any third-party for any losses
incurred as a result of the relocation and re-installation.

 

12. Removal. Provided Tenant is not in default under the terms of the Lease or
its obligations under the Rooftop Rights granted herein, Tenant may, prior to
the Expiration Date, remove its Equipment from the Building; provided, however,
Tenant shall repair all damage caused by such removal and perform such
restoration as may be required under the terms of the Lease. In any event,
Tenant shall remove all of its Equipment and Connecting Equipment (unless Tenant
obtains Landlord’s prior written consent to allow the Connecting Equipment, or
portions thereof, to remain in place and become the property of Landlord, such
consent to be at Landlord’s sole discretion) prior to the Expiration Date or
earlier termination (for whatever cause) of Tenant’s Rooftop Rights. In the
event Tenant’s Equipment and Connecting Equipment or any portion thereof
(excepting any Connecting Equipment to remain in place per Landlord’s consent as
described above) is not removed prior to the Expiration Date or earlier
termination of Tenant’s Rooftop Rights, such property shall be deemed abandoned
by Tenant and Landlord may dispose of same in whatever manner Landlord may elect
without any liability to Tenant. Any expenses incurred by Landlord as a result
of the removal and disposition of Tenant’s Equipment and Connecting Equipment,
or any portion thereof, deemed abandoned by Tenant shall be paid to Landlord by
Tenant within thirty (30) days of Tenant’s receipt of Landlord’s invoice.

 

13. Assignment – Sublicense. Tenant shall not assign, sublicense, or otherwise
transfer the Rooftop Rights or any portion there of without Landlord’s prior
written consent, which Landlord shall determine in its sole discretion. Not
withstanding the foregoing, Tenant shall have the right, without Landlord’s
consent, but upon written notification to Landlord, to assign or sublicense
Tenant’s Rooftop Rights to (i) any corporation or partnership that controls, is
controlled by, or is under common control with Tenant; or (ii) any corporation
resulting from the merger or consolidation with Tenant or to any entity that
acquires all of Tenants’ assets as a going concern of the business that is being
conducted at the Building, as long as the assignee or sub-licensee is a bono
fide entity and assumes the obligations of Tenant, and continues the same
permitted use set forth in the terms and conditions set forth herein. Landlord
must be given prior written notice of any such assignment or sublicense, and
failure to do so shall be a default by Tenant hereunder. Acceptance of Rooftop
Rent payments by Landlord after any non-permitted assignment shall not
constitute approval thereof by Landlord.

In no event shall Tenant’s Rooftop Rights be assignable by operation of any law,
and Tenant’s rights hereunder may not become, and shall not be listed by Tenant
as an asset under any bankruptcy, insolvency or reorganization proceedings.
Tenant is not, may not become, and shall never represent itself to be an agent
of Landlord, and Tenant acknowledges that Landlord’s title is paramount, and
that it can do nothing to affect or impair Landlord’s title.

If Tenant’s Rooftop Rights shall be assigned or sublicensed by Tenant at a
Rooftop Rent that exceeds the Rooftop Rent to be paid to Landlord hereunder,
then any such excess shall be paid over to Landlord by Tenant.

 

5



--------------------------------------------------------------------------------

Exhibit A to Rooftop License

Exhibit A must be attached prior to the execution of the Rooftop License and
should include (at a minimum) the following Equipment specifications:

 

  1. The make, model and serial numbers of all transmitter, receivers, antennas
and associated equipment.

 

  2. The dimensions and specifications for any Equipment to be positioned on the
Building rooftop, including:

 

  a) The maximum height of the Equipment (from Building rooftop membrane to the
highest point on the Equipment), including any mounting hardware.

 

  b) The diameter of the satellite dish [if satellite dish] or the diameter of
the antenna [if an antenna].

 

  c) The color of any antenna that will extend above roof screens.

 

  d) The dimensions (footprint) of any satellite dish supports to be placed on
the rooftop and the ballast to be use [satellite dish].

 

  e) The total weight of the rooftop Equipment.

 

  f) A description of win-load characteristics.

 

  g) The frequencies of all transmitter, receiver, and antennas.

 

  h) The azimuth of all Equipment.

 

  i) The effective radiated power for all transmitting Equipment.

 

  3. A detailed description of power requirements and any proposed connections
to Building equipment or systems.

 

  4. A detailed description of mounting requirements.

 

  5. A description of the intended use of the Equipment.

 

6



--------------------------------------------------------------------------------

EXHIBIT A

PREMISES



--------------------------------------------------------------------------------

EXHIBIT B

RULES AND REGULATIONS

 

1. Access to Building. On Saturdays, Sundays, legal holidays and weekdays
between the hours of 6:00 P.M. and 8:00 A.M., access to the Building and/or to
the halls, corridors, elevators or stairways in the Building may be restricted
and access shall be gained by use of a key or electronic card to the outside
doors of the Buildings. Landlord may from time to time establish security
controls for the purpose of regulating access to the Building. Tenant shall be
responsible for providing access to the Premises for its agents, employees,
invitees and guests at times access is restricted, and shall comply with all
such security regulations so established. If Tenant requires a replacement of
the FOB key provided at the commencement of the Term, it shall be at Tenant’s
expense. All additional keys and access cards requested by Tenant shall be
provided at Tenant’s expense.

 

2. Protecting Premises. The last member of Tenant to leave the Premises shall
close and securely lock all doors or other means of entry to the Premises and
shut off all lights and equipment in the Premises.

 

3. Building Directories. The directories for the Building in the form selected
by Landlord shall be used exclusively for the display of the name and location
of tenants. Any additional names and/or name change requested by Tenant to be
displayed in the directories must be approved by Landlord and, if approved, will
be provided at the sole expense of Tenant.

 

4. Large Articles. Furniture, freight and other large or heavy articles may be
brought into the Building only at times and in the manner designated by Landlord
and always at Tenant’s sole responsibility. All damage done to the Building, its
furnishings, fixtures or equipment by moving or maintaining such furniture,
freight or articles shall be repaired at Tenant’s expense.

 

5. Signs. Tenant shall not paint, display, inscribe, maintain or affix any sign,
placard, picture, advertisement, name, notice, lettering or direction on any
part of the outside or inside of the Building, or on any part of the inside of
the Premises which can be seen from the outside of the Premises, including
windows and doors, without the written consent of Landlord, and then only such
name or names or matter and in such color, size, style, character and material
as shall be first approved by Landlord in writing. Landlord, without notice to
Tenant, reserves the right to remove, at Tenant’s expense, all matters other
than that provided for above.

 

6. Compliance with Laws. Tenant shall comply with all applicable laws,
ordinances, governmental orders or regulations and applicable orders or
directions from any public office or body having jurisdiction, whether now
existing or hereinafter enacted with respect to the Premises and the use or
occupancy thereof. Tenant shall not make or permit any use of the Premises which
directly or indirectly is forbidden by law, ordinance, governmental regulations
or order or direction of applicable public authority, which may be dangerous to
persons or property or which may constitute a nuisance to other tenants.

 

7. Hazardous Materials. Tenant shall not use or permit to be brought into the
Premises or the Building any flammable oils or fluids, or any explosive or other
articles deemed hazardous to persons or property, or do or permit to be done any
act or thing which will invalidate, or which, if brought in, would be in
conflict with any insurance policy covering the Building or its operation, or
the Premises, or any part of either, and will not do or permit to be done
anything in or upon the Premises, or bring or keep anything therein, which shall
not comply with all rules, orders, regulations or requirements of any
organization, bureau, department or body having jurisdiction with respect
thereto (and Tenant shall at all times comply with all such rules, orders,
regulations or requirements), or which shall increase the rate of insurance on
the Building, its appurtenances, contents or operation.

 

8. Defacing Premises and Overloading. Tenant shall not place anything or allow
anything to be placed in the Premises near the glass of any door, partition,
wall or window that may be unsightly from outside the Premises. Tenant shall not
place or permit to be placed any article of any kind on any window ledge or on
the exterior walls;

 

2



--------------------------------------------------------------------------------

blinds, shades, awnings or other forms of inside or outside window ventilators
or similar devices shall not be placed in or about the outside windows in the
Premises except to the extent that the character, shape, color, material and
make thereof is approved by Landlord. Tenant shall not do any painting or
decorating in the Premises or install any floor coverings in the Premises or
make, paint, cut or drill into, or in any way deface any part of the Premises or
Building without in each instance obtaining the prior written consent of
Landlord. Tenant shall not overload any floor or part thereof in the Premises,
or any facility in the Building or any public corridors or elevators therein by
bringing in or removing any large or heavy articles and Landlord may direct and
control the location of safes, files, and all other heavy articles and, if
considered necessary by Landlord may require Tenant at its expense to supply
whatever supplementary supports necessary to properly distribute the weight.

 

9. Obstruction of Public Areas. Tenant shall not, whether temporarily,
accidentally or otherwise, allow anything to remain in, place or store anything
in, or obstruct in any way, any sidewalk, court, hall, passageway, entrance, or
shipping area. Tenant shall lend its full cooperation to keep such areas free
from all obstruction and in a clean and sightly condition, and move all
supplies, furniture and equipment as soon as received directly to the Premises,
and shall move all such items and waste (other than waste customarily removed by
Building employees) that are at any time being taken from the Premises directly
to the areas designated for disposal. All courts, passageways, entrances, exits,
elevators, escalators, stairways, corridors, halls and roofs are not for the use
of the general public and Landlord shall in all cases retain the right to
control and prevent access thereto by all persons whose presence, in the
judgment of Landlord, shall be prejudicial to the safety, character, reputation
and interest of the Building and its tenants; provided, however, that nothing
herein contained shall be construed to prevent such access to persons with whom
Tenant deals within the normal course of Tenant’s business so long as such
persons are not engaged in illegal activities.

 

10. Additional Locks. Tenant shall not attach, or permit to be attached,
additional locks or similar devices to any door or window, change existing locks
or the mechanism thereof, without the prior written consent of Landlord and
shall include Tenant’s obligation to pay all costs associated and shall be
restored under the terms of this Lease, including, but not limited to
Section 8(e), or make or permit to be made any keys for any door other than
those provided by Landlord. Upon termination of this Lease or of Tenant’s
possession, Tenant shall immediately surrender all keys to the Premises.

 

11. Communications or Utility Connections. If Tenant desires signal, alarm or
other utility or similar service connections installed or changed, then Tenant
shall not install or change the same without the approval of Landlord, and then
only under direction of Landlord and at Tenant’s expense. Tenant shall not
install in the Premises any equipment which requires a greater than normal
amount of electrical current for the permitted use without the advance written
consent of Landlord. Tenant shall ascertain from Landlord the maximum amount of
load or demand for or use of electrical current which can safely be permitted in
the Premises, taking into account the capacity of the electric wiring in the
Building and the Premises and the needs of other tenants in the Building, and
Tenant shall not in any event connect a greater load than that which is safe.

 

12. Office of the Building. Service requirements of Tenant will be attended to
only upon application at the office of Highwoods Properties, Inc. Employees of
Landlord shall not perform, and Tenant shall not engage them to do any work
outside of their duties unless specifically authorized by Landlord.

 

13. Restrooms. The restrooms, toilets, urinals, vanities and the other apparatus
shall not be used for any purpose other than that for which they were
constructed, and no foreign substance of any kind whatsoever shall be thrown
therein. The expense of any breakage, stoppage or damage resulting from the
violation of this rule shall be borne by the Tenant whom, or whose employees or
invitees, shall have caused it.

 

14. Intoxication. Landlord reserves the right to exclude or expel from the
Building any person who, in the judgment of Landlord, is intoxicated, or under
the influence of liquor or drugs, or who in any way violates any of the Rules
and Regulations of the Building.

 

3



--------------------------------------------------------------------------------

15. Nuisances and Certain Other Prohibited Uses. Tenant shall not (a) install or
operate any internal combustion engine, boiler, machinery, refrigerating,
heating or air conditioning apparatus in or about the Premises; (b) engage in
any mechanical business, or in any service in or about the Premises or Building,
except those ordinarily embraced within the Permitted Use as specified in
Section 3 of the Lease; (c) use the Premises for housing, lodging, or sleeping
purposes; (d) prepare or warm food in the Premises or permit food to be brought
into the Premises for consumption therein (heating coffee and individual lunches
of employees excepted) except by express permission of Landlord; (e) place any
radio or television antennae on the roof or on or in any part of the inside or
outside of the Building other than the inside of the Premises, or place a
musical or sound producing instrument or device inside or outside the Premises
which may be heard outside the Premises; (f) use any power source for the
operation of any equipment or device other than dry cell batteries or
electricity; (g) operate any electrical device from which may emanate waves that
could interfere with or impair radio or television broadcasting or reception
from or in the Building or elsewhere; (h) bring or permit to be in the Building
any bicycle, other vehicle, dog (except in the company of a blind person), other
animal or bird; (i) make or permit any objectionable noise or odor to emanate
from the Premises; (j) disturb, harass, solicit or canvass any occupant of the
Building; (k) do anything in or about the Premises which could be a nuisance or
tend to injure the reputation of the Building; (i) allow any firearms in the
Building or the Premises except as approved by Landlord in writing.

 

16. Solicitation. Tenant shall not canvass other tenants in the Building to
solicit business or contributions and shall not exhibit, sell or offer to sell,
use, rent or exchange any products or services in or from the Premises unless
ordinarily embraced within the Tenant’s Permitted Use as specified in Section 3
of the Lease.

 

17. Energy Conservation. Tenant shall not waste electricity, water, heat or air
conditioning and agrees to cooperate fully with Landlord to insure the most
effective operation of the Building’s heating and air conditioning, and shall
not allow the adjustment (except by Landlord’s authorized Building personnel) of
any controls.

 

18. Building Security. At all times other than normal business hours the
exterior Building doors and suite entry door(s) must be kept locked to assist in
security. Problems in Building and suite security should be directed to Landlord
at (804) 747-7800.

 

19. Parking. Parking is in designated parking areas only. There shall be no
vehicles in “no parking” zones or at curbs. Handicapped spaces are for
handicapped persons only and the Police Department will ticket unauthorized
(unidentified) cars in handicapped spaces. Landlord reserves the right to remove
vehicles that do not comply with the Lease or these Rules and Regulations and
Tenant shall indemnify and hold harmless Landlord from its reasonable exercise
of these rights with respect to the vehicles of Tenant and its employees, agents
and invitees.

 

20. Janitorial Service. The janitorial staff will remove all trash from
trashcans. Any container or boxes left in hallways or apparently discarded
unless clearly and conspicuously labeled DO NOT REMOVE may be removed without
liability to Landlord. Any large volume of trash resulting from delivery of
furniture, equipment, etc., should be removed by the delivery company, Tenant,
or Landlord at Tenant’s expense. Janitorial service will be provided after hours
five (5) days a week. All requests for trash removal other than normal
janitorial services should be directed to Landlord at (804) 747-7800.

 

21. Construction. Tenant shall make no structural or interior alterations of the
Premises. All structural and nonstructural alterations and modifications to the
Premises shall be coordinated through Landlord as outlined in the Lease.
Completed construction drawings of the requested changes are to be submitted to
Landlord or its designated agent for pricing and construction supervision.

 

4



--------------------------------------------------------------------------------

EXHIBIT C

COMMENCEMENT AGREEMENT AND LEASE AMENDMENT NUMBER ONE

This COMMENCEMENT AGREEMENT AND LEASE AMENDMENT NUMBER ONE (the “First
Amendment”), made and entered into as of this              day of
                    , 200    , by and between HIGHWOODS REALTY LIMITED
PARTNERSHIP, a North Carolina limited partnership (“Landlord”) and
                    , a              corporation (“Tenant”);

W I T N E S S E T H :

WHEREAS, Tenant and Landlord entered into that certain Lease Agreement dated
                     (the “Lease”), for space designated as Suite             ,
comprising approximately                      rentable square feet, in the
                     Building, located at
                                        , City of             , County of
            , State of             ; and

WHEREAS, the parties desire to confirm the Commencement Date and Expiration
Date, amend the Rent Schedule and further alter and modify said Lease in the
manner set forth below,

NOW THEREFORE, in consideration of the mutual and reciprocal promises contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Landlord and Tenant hereby agree to
amend the Lease as follows:

 

1. Lease Term. Section 1b of the Lease, entitled “Term”, shall be amended to
provide that the Commencement Date is:             and the Expiration Date is:
            .

 

2. Base Rent. Section 1e of the Lease, entitled “Base Rent”, shall be amended as
follows:

 

  A. Base Rent. The minimum Base Rent for the Term shall be $            ,
instead of $            .

 

  B. Rent Schedule. The rent schedule provided in Section 1e shall be replaced
with the following rent schedule:

 

3. Miscellaneous. Unless otherwise defined herein, all capitalized terms used in
this First Amendment shall have the same definitions ascribed to them in the
Lease.

 

4. Lease Effectiveness. Except as modified and amended by this First Amendment,
the Lease shall remain in full force and effect.

IN WITNESS WHEREOF, Landlord and Tenant have caused this Agreement to be duly
executed, as of the day and year first above written.

Tenant:

a corporation

 

By:  

 

Name:  

 

Title:  

 

Date:  

 

Landlord:

 

HIGHWOODS REALTY LIMITED PARTNERSHIP a North Carolina limited partnership    By:
Highwoods Properties, Inc., its general partner    a Maryland corporation

    By:  

 

    Date:  

 

 

1



--------------------------------------------------------------------------------

EXHIBIT D

[MEMORANDUM OF LEASE]



--------------------------------------------------------------------------------

EXHIBIT E

Operating Expense Exclusions

Unless specifically described as an illustration of an Operating Expense above,
Operating Expenses shall not include the following:

1) leasing commissions, rents payable for a leasing office, costs,
disbursements, and other expenses incurred for leasing,

2) renovating, or improving space for Tenants; costs (including permit, license,
and inspection fees) incurred in renovating, improving, decorating, painting, or
redecorating vacant space or space for Tenants;

3) Landlord’s cost of electricity or any other service sold to Tenants for which
Landlord is to be reimbursed as a charge over the Minimum Rent and Additional
Rent payable under the lease with that Tenant;

4) depreciation and amortization on the Building except as expressly permitted
elsewhere in the Lease;

5) costs of a capital nature including capital improvements, capital repairs,
capital equipment, and capital tools, as determined under generally accepted
accounting principles consistently applied, but shall not include any capital
improvements or expenses that are designed or incurred primarily to reduce
Operating Expenses, provided that the amortized amount of these capital items in
any year shall not exceed the estimated resulting reduction in Operating
Expenses for the same year.

6) federal, state, or local income taxes, franchise, gift, transfer, excise,
capital stock, estate, succession, or inheritance taxes, and penalties or
interest for late payment of Real Estate Taxes;

7) costs incurred because Landlord or another Tenant violated the terms of any
lease; overhead and profit paid to subsidiaries or affiliates of Landlord for
management or other services on or to the Building or for supplies or other
materials, to the extent that the costs of the services, supplies, or materials
were higher than the cost thereof if they had not been provided by a subsidiary
or affiliate;

8) interest on debt or amortization payments on mortgages or deeds of trust or
any other debt for borrowed money;

9) compensation paid to clerks, attendants, or other persons in commercial
concessions operated by Landlord;

10) rentals and other related expenses incurred in leasing air conditioning
systems, elevators, or other equipment ordinarily considered to be of a capital
nature; items and services for which Tenant reimburses Landlord or pays third
parties or that Landlord provides selectively to one or more Tenants of the
Building other than Tenant without reimbursement;

11) advertising and promotional expenditures;

12) repairs or other work needed because of fire, windstorm, or other casualty
or cause insured against by Landlord or to the extent Landlord’s insurance would
have provided insurance, whichever is the greater coverage, any other costs
recoverable by Landlord under its insurance, and except for the cost of
deductibles paid by Landlord for insurance;

13) nonrecurring costs incurred to remedy structural defects;

14) fines or penalties incurred because Landlord violated any governmental rule
or authority;

 

- 48 -



--------------------------------------------------------------------------------

15) costs incurred to test, survey, cleanup, contain, abate, remove, or
otherwise remedy hazardous wastes or asbestos-containing materials from the
Building;

16) and other expenses that under generally accepted accounting principles
consistently applied would not be considered normal maintenance, repair,
replacement, management, or operation expenses.

Furthermore, Common Area Costs shall not include costs or expenses of a
partnership, or other entity, which constitutes Landlord not directly related to
the Building (such as accounting fees, tax returns and income taxes of such
entity), expenses incurred by Landlord not directly related to the land, the
Building, and/or its operations including, without limitation, compensation paid
to officers, executives, or partners of Landlord.

“Capital expenditures and/or improvements” means those expenditures that, in
accordance with generally accepted accounting principles consistently applied,
are not fully chargeable to current expenses in the year the expenditure is
incurred.

 

- 49 -